     Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 1 of 79 Page ID
                                      #:1332


 1
     Mamta Ahluwalia (Bar No. 245992)
     HKM EMPLOYMENT ATTORNEYS LLP
 2   453 S. Spring Street, Suite 1008
     Los Angeles, California 90013
 3   Tel/Fax: 213.259.9950
 4   Email: mahluwalia@hkm.com

 5   Barbara E. Figari (Bar No. 251942)
     THE FIGARI LAW FIRM
 6
     9431 Haven Avenue, Suite 100
 7   Rancho Cucamonga, CA 91730
     Telephone: 626.486.2620
 8   Facsimile: 877.459.3540
 9   Email:       barbara@figarilaw.com

10   Attorneys for Plaintiff
     Alice Vysata
11

12
                                  UNITED STATES DISTRICT COURT
13
                                 CENTRAL DISTRICT OF CALIFORNIA
14

15    ALICE VYSATA,                                 CASE NO.: 18-cv-06157-JAK-RAO
16                                                  DECLARATION OF COUNSEL
                    Plaintiff,                      BARBARA E. FIGARI IN SUPPORT
17                                                  OF PLAINTIFF ALICE VYSATA’S
             v.                                     MOTION FOR SANCTIONS
18
                                                    [Filed Concurrently with Plaintiff’s
19    MARC MENOWITZ, An Individual; and             Notice of Motion and Memorandum of
      APARTMENT RENTAL ASSISTANCE II,               Points and Authorities]
20    INC. dba APARTMENT CORP.
21                                                  Hearing Date: January 2, 2019
                                                    Time:         10:00 a.m.
                           Defendants.              Ctrm:         590
22

23

24

25

26

27

28

                                                1
      PLAINTIFF ALICE VYSATA’S NOTICE OF MOTION AND MOTION FOR SANCTIONS AGAINST DEFENDANTS’
                                       COUNSEL KENNETH CHASE
     Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 2 of 79 Page ID
                                      #:1333


 1           I, Barbara E. Figari, declare as follows:
 2

 3      1. I make this Declaration of my own personal knowledge, except where stated upon
 4         information and belief, and if called as a witness, I would and could testify competently
 5         to the matters stated herein.

 6

 7      2. I am an attorney admitted to practice in the State of California and am a member of the

 8
           Bar of the State of California having been admitted in 2007. I am admitted to practice
           before this Court, as well as the Southern, Eastern and Central District Courts in
 9
           California, the Ninth Circuit Court of Appeals, and the United States Supreme Court. I
10
           am one of the attorneys of record for the Plaintiff in this matter, Alice Vysata.
11

12      3. Attached hereto as Exhibit 1 is a true and correct copy of the Transcript of Proceedings
13         from the November 19, 2018 proceedings in Palm Beach County Circuit Court.
14
        4. Defendants’ counsel did not have my permission to file a joint report, using the caption
15
           from myself and my co-counsel’s office. Defendants’ counsel did not have permission to
16
           file a joint report containing my signature.
17

18      5. Pursuant to Local Rule 7-3, a meet and confer telephone call was held among counsel on
19         December 5, 2018. This phone call lasted 35 minutes. Thereafter, Plaintiff’s counsel
20         responded to Defendant’s counsel’s email messages regarding the same.
21

22      6. I have spent 3.1 hours drafting this motion, 35 minutes on a meet and confer phone call
23         with Defendant’s counsel, and 21 minutes on the November 9 phone call with

24         Defendant’s counsel and this Court. That time does not include time spent discussing

25         these matters with co-counsel, meeting and conferring with Defendants’ counsel as to the
           underlying reports or issues, or any future briefing or appearances as to this motion.
26

27

28

                                                     2
      PLAINTIFF ALICE VYSATA’S NOTICE OF MOTION AND MOTION FOR SANCTIONS AGAINST DEFENDANTS’
                                       COUNSEL KENNETH CHASE
     Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 3 of 79 Page ID
                                      #:1334


 1          I declare, under penalty of perjury under the laws of the State of California, that the
 2   foregoing is true and correct. Signed this 24th day of January 2019 at Rancho Cucamonga,
 3   California.

 4

 5                                                     /s/ Barbara E. Figari

 6
                                                       Barbara E. Figari

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      3
      PLAINTIFF ALICE VYSATA’S NOTICE OF MOTION AND MOTION FOR SANCTIONS AGAINST DEFENDANTS’
                                       COUNSEL KENNETH CHASE
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 4 of 79 Page ID
                                 #:1335


                                                                    Page 1

 1      IN THE CIRCUIT COURT OF THE 15TH
 2      JUDICIAL CIRCUIT IN AND FOR
 3      PALM BEACH COUNTY, FLORIDA
 4      CASE NO. 50 2015 CC 008029 XXXX MB
 5
 6      APARTMENT RENTAL ASSOCIATES,
 7                  Plaintiff,
 8      vs.
 9      ALICE VYSATA,
10                  Defendant.
11      - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
12
13
14
15                             HEARING BEFORE THE
                               HONORABLE JAMES NUTT
16
17      DATE TAKEN:            NOVEMBER 19, 2018
18      TIME:                  1:30 P.M.        -    2:50 P.M.
19      PLACE:                 PALM BEACH COUNTY COURTHOUSE
                               205 NORTH DIXIE HIGHWAY
20                             WEST PALM BEACH, FL 33401
21
22
23
24      REPORTED BY:           RICK WHITE, C.S.R., F.C.R.
                               and NOTARY PUBLIC
25

                                 Veritext Legal Solutions
     800-726-7007                                                     305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 5 of 79 Page ID
                                 #:1336


                                                                    Page 2

 1                             APPEARANCES:
 2      On behalf of the Plaintiff
 3      CHASE LAW, LLC
        1509 16th Street NW Suite 500
 4      Washington, DC 20036
        By:    Kenneth Chase, Esq.
 5      kchase@chaselaw.com
 6
 7      On behalf of the Defendant
 8      SCOTT WAGNER and ASSOCIATES, P.A.
        250 S. Central Boulevard, Suite 104
 9      Jupiter, Florida 33458
        By: Allison Duffie, Esq.
10      aduffie@scottwagnerlaw.com (live.)
11      -   and     -
12      Daniel Kalish, Esq.
13      (via telephone.)
14
15
16
17
18
19
20
21
22
23
24
25

                                Veritext Legal Solutions
     800-726-7007                                                     305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 6 of 79 Page ID
                                 #:1337


                                                                         Page 3

 1                                 -- P R O C E E D I N G S --
 2                           THE BAILIFF:       All rise.       Court is now in
 3                  session, the Honorable James Nutt now presiding.
 4                           THE COURT:      We have counsel on the phone.
 5                           MR. KALISH:      Your Honor, this is Dan Kalish
 6                  representing Alice Vysata.
 7                           THE COURT:      All right.        Who do we have
 8                  here?   Let's take all appearances.
 9                           MR. CHASE:      Good afternoon, Kenneth Chase
10                  for the plaintiffs, Apartment Rental Assistance,
11                  Incorporated and Mark Manowitz.             With me today is
12                  Zack Slinker from my office.
13                           THE COURT:      Great.
14                           MS. DUFFIE:      Allison Duffie from Scott
15                  Walker and Associates and we are local counsel for
16                  Alice Vysata.
17                           THE COURT:      I kept getting memos about
18                  referral.    You can stand, sit down, whatever you
19                  feel like.   Where do we stand with all this?            This
20                  is just a boat load of stuff, not to use technical
21                  terms or anything, but the stuff that you guys gave
22                  me, I couldn't figure out or organize it.
23                           I have never had this happen in any of
24                  these cases.    What I need is a list of what motions
25                  were outstanding or resolved or just the issues.               A

                                    Veritext Legal Solutions
     800-726-7007                                                          305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 7 of 79 Page ID
                                 #:1338


                                                                          Page 4

 1                  lot of this stuff went back and forth.              I tried to
 2                  make sense of it all.         So the one thing that I
 3                  read, basically, you have three motions for today.
 4                          MR. CHASE:        Correct, Judge.
 5                          THE COURT:        Partial summary judgment and
 6                  then two motions to dismiss.
 7                          MR. CHASE:        That's right, Judge.
 8                          THE COURT:        With forum non conveniens being
 9                  one of those.
10                          MS. DUFFIE:        Yes, Your Honor.
11                          THE COURT:        All right.        Let me get my head
12                  around it all.     What do you think is the best way
13                  to approach it?
14                          MR. CHASE:        Judge, do you have any
15                  suggestions.
16                          MS. DUFFIE:        I think they filed a motion
17                  for summary judgment, the plaintiff.              I think it
18                  probably makes more sense for them to start.
19                          THE COURT:        Well, forum non conveniens got
20                  an attraction.     That would settle it all.
21                          MS. DUFFIE:        Okay.
22                          THE COURT:        I am concerned about the timing
23                  issue on that one more than anything.
24                          MR. CHASE:        I have case law for Your Honor
25                  on that.

                                     Veritext Legal Solutions
     800-726-7007                                                           305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 8 of 79 Page ID
                                 #:1339


                                                                       Page 5

 1                           THE COURT:      Yes, a lot of which you cited
 2                  here already.
 3                           MR. CHASE:      Yes.
 4                           THE COURT:      Yeah.      I mean, if you think you
 5                  should take the summary judgment first.
 6                           MS. DUFFIE:      Your Honor, whatever you would
 7                  care to do.
 8                           THE COURT:      The time that I have had to
 9                  spend with it, unfortunately I am usually well
10                  steeped in all of my hearings, but we're going to
11                  have to start with the basics on this.           But I will
12                  take it however you guys want to bring it to me.
13                           MR. CHASE:      I would be happy to begin.
14                           THE COURT:      What has been resolved or not
15                  resolved.   Are we conferring or minimizing things?
16                           MR. CHASE:      The only thing that is before
17                  the Court now is the motion for partial summary
18                  judgment filed by the plaintiffs.           And after that
19                  was filed there was two motion to dismiss the
20                  amended complaint, and the other one was motion to
21                  dismiss on forum non conveniens.
22                           Those are the only motions before the Court
23                  today.   With respect to the meet and confers, that
24                  had to do with subpoenas and we are very close to
25                  an agreement on that.        We don't plan to argue that

                                    Veritext Legal Solutions
     800-726-7007                                                        305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 9 of 79 Page ID
                                 #:1340


                                                                         Page 6

 1                  at all today.
 2                          THE COURT:       Okay.      Those are basically
 3                  compelling for fees and all that.             Why don't we
 4                  tackle this partial summary judgment, which is
 5                  multiple, multiple points, if I got that right.
 6                          MR. CHASE:       Correct, Judge.
 7                          THE COURT:       All right.        Do you guys agree
 8                  on any of this stuff?        You guys are filing motions
 9                  and memorandums from the federal court into the
10                  state court.    I don't know what you all consider
11                  current right now other than this one is your forum
12                  non conveniens.
13                          MR. CHASE:       The forum non conveniens is the
14                  defendant's motion.
15                          THE COURT:       Right, right.        I'm just trying
16                  to get -- this one notebook that I was provided
17                  with doesn't -- the tabs don't match up to the
18                  index to it.    So why don't we figure out what
19                  documents we have here.          What is this?     U.S.
20                  District Court in West Palm Beach tabs one through
21                  25 plaintiff's/counterdefendant's motion for
22                  partial summary judgment.           Is that the motion for
23                  partial summary judgment?
24                          MR. CHASE:       Correct, Your Honor.        That was
25                  the oldest motion that was filed on July 5th.

                                    Veritext Legal Solutions
     800-726-7007                                                             305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 10 of 79 Page ID
                                 #:1341


                                                                        Page 7

 1                            THE COURT:      In federal court.
 2                            MR. CHASE:      In federal court.
 3                            THE COURT:      Okay.      You have not converted
 4                  this and filed it in state court.
 5                            MS. DUFFIE:      We filed it as an initial
 6                  filing.
 7                            MR. CHASE:      We renewed it.      Instead of
 8                  refiling it, they filed opposition in state court.
 9                  We filed a reply in state court.
10                            THE COURT:      Clear as mud.      All right.    So
11                  that's your motion.        You have four points to it.
12                            MR. CHASE:      Correct, Judge.
13                            THE COURT:      Florida law governs this
14                  dispute.    Why don't we take them one at a time.            We
15                  will go as far as we can today.
16                            MR. CHASE:      Would Your Honor like a summary
17                  of the factual circumstances?
18                            THE COURT:      I will need some of it.      I
19                  mean, I did read enough that, I guess, I understand
20                  defendant ultimately was working in California for
21                  the plaintiff.
22                            MR. CHASE:      We don't see it that way.
23                            THE COURT:      Right.      Why don't you give me a
24                  summary.
25                            MR. CHASE:      So in 2011, there is a company

                                     Veritext Legal Solutions
     800-726-7007                                                         305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 11 of 79 Page ID
                                 #:1342


                                                                         Page 8

 1                  that existed since 1994, Apartment Rental
 2                  Associates.    We will call them ARA.
 3                          THE COURT:        Which is the plaintiff.
 4                          MR. CHASE:        Which is the plaintiff.       They
 5                  conduct business in a number of states, including a
 6                  substantial amount of business in Florida.             In
 7                  2011, the defendant, Ms. Vysata, replied to an
 8                  advertisement for an unpaid internship.
 9                          Ms. Vysata started as an intern and then
10                  she drafted in 2012 what was called a consulting
11                  agreement.    Ms. Vysata's background --
12                          THE COURT:        At this point in time, she was
13                  living in California.
14                          MR. CHASE:        She was living in California at
15                  the time.    So she drafted a consulting agreement
16                  and she is a real estate agent.             She is not a real
17                  estate broker.     She was licensed as a real estate
18                  sales person, real estate agent in California until
19                  2015, and in Florida until 2007.
20                          That document, which is Exhibit 1 to the
21                  plaintiff's motion for partial summary judgment, is
22                  a brokerage fee.      It looks like a brokerage
23                  agreement.    It walks like a brokerage agreement.
24                  It functions like a brokerage agreement.             There is
25                  no differentiation in it whatsoever and a brokerage

                                     Veritext Legal Solutions
     800-726-7007                                                          305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 12 of 79 Page ID
                                 #:1343


                                                                      Page 9

 1                  agreement except it is not called a brokerage
 2                  agreement.
 3                          The function of a brokerage agreement under
 4                  Chapter 475 of Florida law is an agreement that
 5                  calls for a commission payable to a broker for
 6                  brokerage activities that relate to real property.
 7                          THE COURT:      And this assignment was
 8                  performed in California.
 9                          MR. CHASE:      It was signed and executed in
10                  California, but Ms. Vysata moved out of California
11                  in 2015.   Everything that is relevant in this case
12                  happened after Ms. Vysata moved out of California.
13                          She is a resident of Florida, undisputed.
14                  She has bought two pieces of property.
15                          THE COURT:      She signed the agreement prior
16                  to 2015.
17                          MR. CHASE:      She did, correct.      There is
18                  alleged performance from both sides after 2015.            So
19                  everything that happened before 2015, our position
20                  is that it is completely irrelevant.
21                          THE COURT:      Okay.      Go on.
22                          MR. CHASE:      Okay.      The way Ms. Vysata was
23                  paid on these transactions was literally the exact
24                  manner in which an outside broker was paid, other
25                  transactions representing the buyer.          The outside

                                   Veritext Legal Solutions
     800-726-7007                                                       305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 13 of 79 Page ID
                                 #:1344


                                                                          Page 10

 1                  broker and Ms. Vysata in the same manner would
 2                  charge a percentage of the sales price, full
 3                  commission, so no salary, no underlying salary,
 4                  full commission.
 5                           What is a very key exhibit that we would
 6                  point out for the Court is the affidavit of Audrey
 7                  Yaboa who prepared Ms. Vysata's tax returns every
 8                  year since 2014.     And Yaboa attests that never did
 9                  Ms. Vysata indicate that she was an employee of
10                  Apartment Rental Associates.
11                           In fact, Apartment Rental Associates never
12                  indicated that Ms. Vysata was an employee.
13                  Apartment Rental Associates never paid Ms. Vysata
14                  any money.    Mr. Manowitz never paid Ms. Vysata any
15                  money.   Every year since 2014 Ms. Vysata has
16                  declared herself on her tax returns under oath,
17                  Your Honor, as a self-employed person.               And that is
18                  because Ms. Vysata owns a number of different
19                  businesses.
20                           Ms. Vysata operates numerous different web
21                  businesses, dating websites,
22                  tinyhouseproperties.com, tinyhomeproperties.com, 15
23                  domain names Ms. Vysata has.               They are all on her
24                  taxes.   She had never received a W-2 or a 1099.
25                           In contrast, Apartment Rental Associates

                                    Veritext Legal Solutions
     800-726-7007                                                            305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 14 of 79 Page ID
                                 #:1345


                                                                       Page 11

 1                  has employees and for the actual employees of
 2                  Apartment Rental Associates, those employees
 3                  receive W-2s.    They receive 1099s.          They are state
 4                  and federal and tax withhold, social security tax.
 5                  None of that happened with Ms. Vysata.            Until all
 6                  times in (201) 420-1728 all of the years that were
 7                  relevant she was always 3,000 miles away whether
 8                  she was in Florida whether she was in Connecticut
 9                  whether she was in New York she had four different
10                  residences.   Nobody knows where she is.           She has
11                  four different cars.        Nobody can keep track of her.
12                          She has that right because she is a
13                  self-employed person.        Parties conduct business at
14                  arm's length and Apartment Rental Associates is a
15                  long-term client of Ms. Vysata.            We agreed to that.
16                          However, Ms. Vysata was never employed.              In
17                  the three years preceding 2018 so 2017.            And 2014
18                  Ms. Vysata and Mr. witnesses saw each other about
19                  five or ten times total, total.            That's not an
20                  employer-employee relationship.            Ms. Vysata would
21                  take time off, substantial amounts of time, 40
22                  hours of time to receive her commercial pilot's
23                  license.   She, Ms. Vysata, studied in Europe.             She
24                  has every right to do it because she is an
25                  independent contractor.          The parties got into a

                                    Veritext Legal Solutions
     800-726-7007                                                         305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 15 of 79 Page ID
                                 #:1346


                                                                          Page 12

 1                  dispute because in the latter part of 2015 and it
 2                  will show this very clearly the dispute centers
 3                  around Ms. Vysata not wanting to come to
 4                  California, frankly not wanting to come to
 5                  California.    And the parties parted ways in
 6                  November of 2017.
 7                          The parties both agreed in its own right to
 8                  stop working with each other.               At the end of the
 9                  relationship, there was some discussion about a
10                  resolution as to the parties' competing claims.
11                  The parties weren't able to resolve.               The parties
12                  went forward with litigation.
13                          The lawsuit was filed here in this Court on
14                  March 13, 28 by Apartment Rental Associates and
15                  Mr. witnesses as plaintiffs.               They filed the
16                  complaint.    On May 9, 54 days later, Ms. Vysata
17                  removed to the U.S. District Court for the Southern
18                  District of Florida; never filed a motion for
19                  summary judgment, never filed a motion for summary
20                  judgment for non conveniens, none of that.
21                          Then on day 16, Ms. Vysata filed a seven-
22                  count counterclaim with claims under Florida law,
23                  claims under ethical law, and most importantly,
24                  Your Honor, a breach of contract claim.               That
25                  contract, the same consulting agreement we contend

                                    Veritext Legal Solutions
     800-726-7007                                                               305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 16 of 79 Page ID
                                 #:1347


                                                                        Page 13

 1                  that is a brokerage agreement.             She says there is a
 2                  breach of that agreement.          That agreement was
 3                  brought by Ms. Vysata in this Court.             This Court is
 4                  the court to decide that.          There has been an
 5                  amended complaint.
 6                           THE COURT:     This Court or the federal
 7                  court?
 8                           MR. CHASE:     This Court.         So the federal
 9                  court.
10                           THE COURT:     Remanded.
11                           MR. CHASE:     Remanded pursuant to our motion
12                  for remand it was an untimely removal.             There was
13                  some games with service of process and Judge
14                  Rosenberg determined that the initial service which
15                  we effectuated was valid.
16                           And so Judge Rosenberg remanded it because
17                  the removal was untimely in no way can the under
18                  typically necessary of a removal enure to Ms.
19                  Vysata's benefit.     In no way.          It was remanded on
20                  8-1.   Then on 8-7, 144 days after service was
21                  effectuated on March 16, that is when the motion
22                  for forum non conveniens was filed under rule
23                  1.0062 G.   The case is crystal clear and says that
24                  the case must be brought within 60 days.             The
25                  fourth district has been crystal clear.

                                   Veritext Legal Solutions
     800-726-7007                                                          305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 17 of 79 Page ID
                                 #:1348


                                                                   Page 14

 1                          THE COURT:        What about the issues she
 2                  raises excusable neglect, but what about the cases
 3                  that show that you can consider excusable neglect?
 4                  It says shall.
 5                          MR. CHASE:        I'm not aware of a case where
 6                  excusable neglect has been held to extend that
 7                  60-day --
 8                          THE COURT:        That is not a kind of argument
 9                  for forum non conveniens.
10                          MR. CHASE:        That kind of dovetails into
11                  that, but I could stick with the motion for partial
12                  summary judgment.
13                          THE COURT:        It is forum non conveniens,
14                  then should I rule on the motion for summary
15                  judgment?
16                          MR. CHASE:        If the Court would grant the
17                  motion for forum non conveniens, that could moot
18                  the motion for partial summary judgment.
19                          THE COURT:        I am not inclined to do it one
20                  way or the other.       I don't want this to be seen as
21                  a signal.   It just seemed to meet threshold.         You
22                  are touching on both motions.
23                          MR. CHASE:        So the first point of the
24                  motion for partial summary judgment, which is the
25                  first motion that was filed in terms of the time

                                     Veritext Legal Solutions
     800-726-7007                                                     305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 18 of 79 Page ID
                                 #:1349


                                                                        Page 15

 1                  frame, is Florida law should govern.             Why should
 2                  Florida law govern?      Because Ms. Vysata is
 3                  undisputedly a resident of Florida.             She declared
 4                  her Boca Raton home as her homestead for two years
 5                  in a row, 2017 and forward looking, 2018.
 6                          There is no dispute that there is personal
 7                  jurisdiction over Ms. Vysata in Florida.             There is
 8                  no dispute that a Florida real estate transaction
 9                  in Gadsden County, Florida began in 2017 and
10                  continued into 2018.
11                          That's one of the two real estate
12                  transactions that's disputed with respect to this
13                  commission.   Ms. Vysata filed in this case not in
14                  any California case that there is a breach of
15                  contract, this very contract.             Subsequent to Ms.
16                  Vysata's seven-count counterclaim, including the
17                  seven-count counterclaim, including all manner of
18                  claims in Florida.
19                          On June 12, a month later, Ms. Vysata filed
20                  without moving to amend her counterclaim in this
21                  case, she filed a lawsuit against Apartment Rental
22                  Associates and Mr. Manowitz in Los Angeles Superior
23                  Court for sexual harassment and she made those
24                  claims claiming that she was an employee some 3,000
25                  miles away when the parties are subject to this

                                   Veritext Legal Solutions
     800-726-7007                                                          305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 19 of 79 Page ID
                                 #:1350


                                                                    Page 16

 1                  written brokerage agreement where we couldn't send
 2                  she is absolutely not an employee.
 3                          THE COURT:     When was that filed?
 4                          MR. CHASE:     That was filed on 6-12.      So
 5                  that was filed a full month after the seven-count
 6                  counterclaim in this case.         In fact, some of the
 7                  counts in the seven-count counterclaim are actually
 8                  from the same labor law subsection that the counts
 9                  were filed in the California action.
10                          What we have responded with, with respect
11                  to the California lawsuit is we have moved to
12                  dismiss it based on claimants and that's a phrase
13                  res adjudicata that we have cited the Supreme
14                  Court, 9th Circuit, 11th Circuit across the board
15                  courts substantially frown upon, I wouldn't say
16                  substantially uniformly putting claims in different
17                  baskets.
18                          We have contended all along that all the
19                  claims between these parties should be litigated in
20                  the same court, in the same action.
21                          THE COURT:     So you agree on that.
22                          MR. CHASE:     We agree on that.      So when
23                  determining which court should hear the claims,
24                  there is a rule called the first to file rule.           And
25                  the first to file rule says the plaintiff gets the

                                  Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 20 of 79 Page ID
                                 #:1351


                                                                     Page 17

 1                  presumption.   If there is proper jurisdiction in
 2                  that first court, the plaintiff gets the
 3                  presumption.
 4                            THE COURT:      There is case law that has
 5                  weakened that significantly.
 6                            MR. CHASE:      Sure, but in this case, Judge,
 7                  it is not just the plaintiff, it is the plaintiff,
 8                  the counterclaimant and then the plaintiff for the
 9                  amended claim.     So it is not just the first to
10                  file.    The first to file was Apartment Rental
11                  Associates, Mark Manowitz here.
12                            The second to file was Ms. Vysata here.            At
13                  no point prior to 8-7, 144 days after she was
14                  served, did Ms. Vysata move to transfer this case
15                  to the California case.           Never.
16                            In this case, we have exchanged, the
17                  parties, 14,344 documents in discovery.          The
18                  parties have responded to 11 different sets of
19                  discovery responses.         Two depositions have been
20                  taken in this county.         In California, no discovery
21                  has been taken at all.          There have been discovery
22                  requests served by Ms. Vysata which are duplicative
23                  of discovery requests in this case, in which we
24                  have moved for a stay and moved for a protective
25                  order.

                                     Veritext Legal Solutions
     800-726-7007                                                          305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 21 of 79 Page ID
                                 #:1352


                                                                    Page 18

 1                          It is our position that, number one,
 2                  related to the motions today, the dispositive
 3                  motions, we believe there is no merits to any of
 4                  the motions to dismiss, number one.
 5                          The motion to dismiss for forum non
 6                  conveniens is untimely as a matter of law, and even
 7                  if it wasn't untimely, it is not well taken.            It
 8                  fails on all the different substantive grounds.
 9                          The motion to dismiss the first amended
10                  complaint, we have responses to that, and I could
11                  go through them if the Court would like.         And we
12                  believe that that would be denied.         The first
13                  amended complaint is extraordinarily comprehensive.
14                          They show the claims' fundamental facts,
15                  according to each claim and dismissal should not be
16                  granted.   So what we are left with here, Judge, are
17                  proceedings that are happening in California and
18                  proceedings that are happening here.
19                          And I can inform the Court about the most
20                  recent discussions that occurred in California less
21                  than two weeks ago.      The California court asked the
22                  parties to report back after these motions were
23                  litigated and resolved.         So we would like to
24                  litigate these motions.
25                          We have north of 23 different subpoenas

                                   Veritext Legal Solutions
     800-726-7007                                                         305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 22 of 79 Page ID
                                 #:1353


                                                                    Page 19

 1                  that we have now narrowed the scope on almost all
 2                  of them and plan to file them in Florida.
 3                          To the extent that there is a discussion
 4                  about out-of-state evidence and out-of-state
 5                  witnesses, we have now made the defendants aware of
 6                  what the case law is.
 7                          The case law is that serving notice of
 8                  intent to serve a subpoena under Florida rule
 9                  1.351, and then if it is an out-of-state subpoena,
10                  then you follow the domestication process pursuant
11                  to the Uniform Discovery Act.
12                          THE COURT:     Yeah, I was going to ask,
13                  because I didn't agree to compulsory service
14                  because service of process is not available.         That
15                  was one of the arguments that was made.         You were
16                  saying that compulsory service of process is not
17                  available to some party.
18                          MS. DUFFIE:     Not the motion to raise it res
19                  adjudicata.
20                          THE COURT:     No, for forum non conveniens.
21                  Yeah, one of the arguments was you couldn't get
22                  other witnesses, but I think there is process that
23                  you can, not that I think it matters.
24                          MS. DUFFIE:     You mean the subpoena power.
25                          THE COURT:     Yeah.      What's going to be the

                                  Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 23 of 79 Page ID
                                 #:1354


                                                                   Page 20

 1                  most -- what's weird to me about the size of this
 2                  case is the initial claims on the real estate
 3                  brokerage contract agreement are narrow.
 4                          There is not going to be that many
 5                  witnesses to it.   It is a narrow universe.       You
 6                  have a sexual harassment employment case in
 7                  California, that's going to be incredibly witness
 8                  intensive.
 9                          MR. CHASE:     Judge, I can respond to that.
10                          THE COURT:     So bringing that from
11                  California to here, and I used the employee term,
12                  and I didn't really mean to be that specific and I
13                  saw your sensitivity to that, but I wasn't making a
14                  ruling on the clarification, but if that allegation
15                  is there while she was an employee of the company
16                  and what the company is, if it is a California
17                  company, it seems to me that that case is much
18                  stronger, much more policy reasons to have that go
19                  forward in California, not here.
20                          MR. CHASE:     A few thoughts on that.     One,
21                  we have stated this and it is set forth in the
22                  complaint that there are more witnesses in Florida
23                  as to that than there are in California.
24                          Everything that is alleged in that
25                  complaint that happened to have been filed in

                                  Veritext Legal Solutions
     800-726-7007                                                     305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 24 of 79 Page ID
                                 #:1355


                                                                    Page 21

 1                  California because the attorneys frankly live on
 2                  the west coast, and three of the attorneys that are
 3                  on that case are on the west coast.         That's the
 4                  inconvenience.     Ms. Vysata lives here.
 5                          So the notion that if more evidence is
 6                  somewhere else, Mr. Manowitz and Apartment Rental
 7                  Associates have not only consented to the
 8                  jurisdiction of this Court, have selected the
 9                  jurisdiction of this Court because this is where
10                  personal jurisdiction over Ms. Vysata is.
11                          So evidence can be obtained, a subpoena for
12                  documents as to ARA, the company, can be served on
13                  counsel.   This discussion about evidence being
14                  somewhere else.      It is not 1758.
15                          There are uniform interstate discovery acts
16                  that documents can be produced when there is --
17                  across state lines.        So this is not this federalism
18                  issue with respect to subpoenas.
19                          THE COURT:        But you are going to argue now
20                  that you can't go forward -- you are going to argue
21                  now on the res adjudicata on the claims in
22                  California, but what you are telling me now is your
23                  client would be amenable to having those claims
24                  brought within this lawsuit.
25                          MR. CHASE:        Absolutely, Judge.

                                     Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 25 of 79 Page ID
                                 #:1356


                                                                             Page 22

 1                            THE COURT:     What's the benefit to that?
 2                            MR. CHASE:     The benefit is administrative
 3                  convenience for starters.           Also the case law
 4                  requires it, because any time there is a common
 5                  nucleus of operative facts, and here, there cannot
 6                  be any credible assertion that there is not a
 7                  common nucleus of operative facts with the parties
 8                  communications over the years.
 9                            There is only an allegation against Mr.
10                  Manowitz.    The company stuff, that's really kind of
11                  a misnomer because it is really kind of just one
12                  person.    So there have been --
13                            THE COURT:     Yeah, that's what I saw in some
14                  of the documents.      Who is the argument that this
15                  consulting agreement was with?               It is signed by him
16                  and apparently individually.
17                            MR. CHASE:     And Apartment Rental Associates
18                  as the company.
19                            THE COURT:     It says it's between agent of
20                  Apartment Rental Associates.               I am sure you all
21                  dispute what that is.        Is it a company contract or
22                  is it an individual contract?
23                            MR. CHASE:     We say it is an individual
24                  contract.    Ms. Vysata drafted it.             So the
25                  performance of a contract in breach of a contract,

                                    Veritext Legal Solutions
     800-726-7007                                                              305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 26 of 79 Page ID
                                 #:1357


                                                                   Page 23

 1                  not the existence of the contract.        Nobody disputes
 2                  the existence of the contract.
 3                          The performance and the breach of the
 4                  contract is always, under California law and
 5                  Florida law, governed by the state's law where
 6                  performance was rendered or breach occurred.
 7                          THE COURT:      Well, here you have one --
 8                  where was the other property performed?        You said
 9                  one property -- and this is just the sale of
10                  property, right?    One property was in Florida.
11                          MR. CHASE:      The other one was in Louisiana,
12                  nothing in California.
13                          MS. DUFFIE:      Your Honor, to clarify, the
14                  one property, Ms. Vysata hasn't been paid on.
15                  That's the only property that is located in
16                  Florida.   The other properties are located outside
17                  of Florida.
18                          THE COURT:      In Louisiana, the other one?
19                          MS. DUFFIE:      Yes.
20                          MR. CHASE:      A key part of this case, Judge,
21                  with respect to these, quote unquote "wage claims,"
22                  she never received any wages anyway.        This
23                  agreement on its face is actually enforceable
24                  because it is an unlicensed brokerage agreement.
25                          That's why chapter 145 in Florida law is so

                                   Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 27 of 79 Page ID
                                 #:1358


                                                                       Page 24

 1                  important because there is no legal obligation,
 2                  there can't be a legal obligation.            That agreement
 3                  is cut off.   It is null and void.           The parties did
 4                  perform under it in the past, but as to a future
 5                  obligation under that agreement legally, there
 6                  cannot be one, because it would be illegal.
 7                           And the Florida Department of Real Estate
 8                  agrees and there is an investigation as to Ms.
 9                  Vysata's unlicensed brokerage activities from the
10                  State of Florida.
11                           So that agreement can't be used in the
12                  breach of contract claim to demand that anyone owes
13                  Ms. Vysata any money as a matter of law because it
14                  is void and unenforceable.          So that is a point of
15                  law --
16                           THE COURT:     Well, it wouldn't be void and
17                  unenforceable for the Louisiana property.
18                           MR. CHASE:     Perhaps, and so this is
19                  something that was thought of.            The question is, if
20                  a broker, unlicensed or licensed, is stationed in
21                  Florida, there is no dispute that this is a Florida
22                  broker charging money from Florida of third
23                  parties, but when that property is located in
24                  Florida, no question, 475 applies.
25                           The question is if the property is located

                                   Veritext Legal Solutions
     800-726-7007                                                         305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 28 of 79 Page ID
                                 #:1359


                                                                        Page 25

 1                  in Louisiana, what state law applies to whether
 2                  that commission --
 3                            THE COURT:     Louisiana, wouldn't it?
 4                            MR. CHASE:     Maybe.      Our position is that it
 5                  is still Florida law applies, because this is
 6                  Florida brokerage.       Whether the real estate --
 7                            THE COURT:     Yeah.      Let me stop you with a
 8                  nod.    But you have an agreement signed in
 9                  California.   Just because of the fact that she
10                  lives here doesn't mean she is conducting business
11                  here.
12                            MR. CHASE:     But imagine, Your Honor, if she
13                  was a licensed Florida broker.             Her business was in
14                  Florida.    That would be jurisdiction in Florida
15                  under the purview and ambit of 475.
16                            THE COURT:     If I have a Florida licensed
17                  broker and I fly to Louisiana and I do a deal in
18                  Louisiana, I'm not doing that as a Florida licensed
19                  broker because I don't need my license for that
20                  deal in Louisiana.       So Louisiana law would apply to
21                  it.
22                            MR. CHASE:     Well, 475 -- I'm not aware of a
23                  case that has held and we have looked at the cases
24                  that defendant has cited with the principle that,
25                  quote, some other state's law should apply when the

                                    Veritext Legal Solutions
     800-726-7007                                                          305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 29 of 79 Page ID
                                 #:1360


                                                                         Page 26

 1                  broker is located in Florida.
 2                          No case law that I have seen, and if there
 3                  is other case law, I would happy to look at it, no
 4                  case has held that a Florida real estate broker
 5                  that attempts to charge fees for an out-of-state
 6                  transaction, let's assume it is in North Dakota, no
 7                  case has held that that broker is not regulated by
 8                  chapter 475, because all Florida brokers are
 9                  regulated by Florida statute section 475.              That is
10                  the governing statute.
11                          THE COURT:       But do you have a case that
12                  says when the Florida broker is in Texas, that
13                  their actions in Texas with Texas residents are
14                  governed by the Florida statute?
15                          MR. CHASE:       I haven't seen it, but what we
16                  have seen is that when that Florida broker is
17                  unlicensed, they can collect commissions in no
18                  states, certainly not in Florida.              It would be
19                  unlicensed activity.
20                          Ms. Vysata after 2015 was licensed to be a
21                  broker nowhere.     Actually, Ms. Vysata has never
22                  been licensed to be a broker.              So she can't collect
23                  a commission.    So what is being asserted is this
24                  retroactive assertion of, oh, I was an employee,
25                  but I guess I must have misclassified myself.

                                    Veritext Legal Solutions
     800-726-7007                                                           305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 30 of 79 Page ID
                                 #:1361


                                                                      Page 27

 1                            So we have never had an objection, Your
 2                  Honor, to the sexual harassment claims being
 3                  brought in this Court.          We have never had a
 4                  substantive objection.          We never said you can't
 5                  bring it.    We have conducted substantial discovery
 6                  in this Court.     Let's keep it in this Court.         We
 7                  want to litigate it all together.
 8                            So we have no objection to an amendment of
 9                  the counterclaim to allow those claims to be
10                  brought.
11                            THE COURT:      We can't even touch the surface
12                  of all of this is stuff.           It's too many issues.     I
13                  am focusing now more on the law that applies in the
14                  relationship -- I understand the relationship
15                  between these two cases and these two parties.
16                            Where do you stand on the forum non
17                  conveniens?    I think you did cite a case that says
18                  justifiable excuse can be used to extend the
19                  timing.
20                            The threshold issue to me is the timing
21                  because I think the statute does say shall do it
22                  within 60 days.      I didn't see an impediment to not
23                  raising the issue even in federal court, if forum
24                  non conveniens translates over both courts.
25                            Instead of a counterclaim, that could have

                                     Veritext Legal Solutions
     800-726-7007                                                         305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 31 of 79 Page ID
                                 #:1362


                                                                     Page 28

 1                  been a defense raised in the federal court.
 2                            MS. DUFFIE:     Well, Your Honor, it is
 3                  Florida statute 1.601(d), which requires 60-day
 4                  service.    There is no equivalent statute in federal
 5                  court.
 6                            THE COURT:     No, the timing.
 7                            MS. DUFFIE:     Our position is that the case
 8                  was pending in Federal court for, I believe, it was
 9                  54 days.    And then the motion to dismiss based on
10                  forum non conveniens was filed on August 16.
11                            THE COURT:     Six days after it came back.
12                            MS. DUFFIE:     Right, six days after it came
13                  back.    So it would have been at the very least six
14                  days after the federal court granted the motion to
15                  remand, which is when state court motion was
16                  actually filed.     So our position is the time when
17                  it was pending in federal court, the statute stayed
18                  it.
19                            THE COURT:     The tolling stayed it.
20                            MS. DUFFIE:     Right, the statute 1.061 the
21                  statute wasn't running.          So our position is that it
22                  was filed timely or in the alternative, if Your
23                  Honor finds it wasn't filed timely, our position is
24                  that it would be excusable neglect.
25                            THE COURT:     What were you doing in the

                                    Veritext Legal Solutions
     800-726-7007                                                       305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 32 of 79 Page ID
                                 #:1363


                                                                           Page 29

 1                  federal court?     You removed it to federal court.
 2                           MS. DUFFIE:       We had a hearing.          I attended
 3                  the hearing with Mr. Chase where the Court took
 4                  testimony to determine whether or not there was
 5                  proper service made; whether Ms. Vysata was
 6                  properly served, because they actually effectuated
 7                  service through her mother.
 8                           THE COURT:       Got you.          Was it ever ruled
 9                  upon?
10                           MS. DUFFIE:       Yes.      She felt it was proper
11                  service and that's when the case was remanded back
12                  to you with our motion to dismiss.
13                           THE COURT:       Was it served in Palm Beach
14                  County under Florida law.
15                           MS. DUFFIE:       Right, in Boca Raton.
16                           MR. CHASE:       Your Honor, I have a couple of
17                  cases.   I have provided these to counsel.               It is
18                  Phillips versus American Optical Corporation in
19                  Costa core Share and Cruises.                May I approach?
20                           THE COURT:       Do they deal with remands?
21                           MR. CHASE:       They do.          Not with remands.
22                  With respect to the federal court proceedings that
23                  would be governed by rule 12, and it was not even a
24                  proper motion to dismiss under rule 12.
25                           THE COURT:       They are reflecting service.

                                     Veritext Legal Solutions
     800-726-7007                                                             305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 33 of 79 Page ID
                                 #:1364


                                                                       Page 30

 1                  Was a response filed to the complaint in federal
 2                  court, the counterclaims in federal court or filed
 3                  subsequently?
 4                          MR. CHASE:       I don't know that a response
 5                  has been filed pursuant to the counterclaim to the
 6                  amended complaint.       We filed an answer -- actually,
 7                  yes.
 8                          We filed an answer to the counterclaims in
 9                  federal court and the holding of the district court
10                  was that service was proper the whole time and the
11                  motion to quash was denied.            So service was proper.
12                          So it would be one thing if service was
13                  improper and it was some defect in service.            Here,
14                  there is no exception for remand scenarios, and the
15                  Fourth DCA has been crystal clear and uniform
16                  across the board about the 60-day rule under rule
17                  1.60 1(g).
18                          MS. DUFFIE:       We cited a case, S.U. Global
19                  Inc. versus Tactical Support Services, there is a
20                  Florida district court case, a DCA case that says
21                  the plain meaning of the rule allows the trial
22                  court to consider whether excusable neglect applies
23                  to the forum non conveniens context.
24                          THE COURT:       That was the excusable neglect
25                  case that I looked at.         What's the excusable

                                    Veritext Legal Solutions
     800-726-7007                                                         305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 34 of 79 Page ID
                                 #:1365


                                                                           Page 31

 1                  neglect?   You're saying that --
 2                          MS. DUFFIE:        Our position was just that
 3                  while the case was pending, that jurisdiction lied
 4                  in the federal court.
 5                          THE COURT:        There was no clock running
 6                  against you in state court.
 7                          MS. DUFFIE:        Correct.
 8                          MR. CHASE:        Even if that were true, Judge,
 9                  jurisdiction was in the federal court, they still
10                  missed the rule 12 deadline.
11                          THE COURT:        I don't know if they did.          Is
12                  that a motion?
13                          MR. CHASE:        Right, Judge.          We filed the
14                  counterclaim.     Our complaint they were served on
15                  3-6-16 removed to federal court on 5-9 and a
16                  counterclaim on 5-16.         They should have filed a
17                  motion to dismiss on rule 12 for forum non
18                  conveniens.
19                          If they were relying on federal court
20                  analog, that was the time to do it.                The rule 12
21                  expired months ago.
22                          THE COURT:        I think what counsel said is
23                  there is no deadline for filing forum non
24                  conveniens in federal court.                The rule 12 is not a
25                  deadline for them.

                                     Veritext Legal Solutions
     800-726-7007                                                             305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 35 of 79 Page ID
                                 #:1366


                                                                          Page 32

 1                           MR. CHASE:      My understanding is that there
 2                  is a rule 12 motion to dismiss for forum non
 3                  conveniens.   If this is a motion to dismiss for
 4                  forum non conveniens not under rule 12, that would
 5                  be an interesting position for them to be relying
 6                  on.
 7                           None of the case law in the Fourth DCA or
 8                  anywhere in Florida has held that that is excusable
 9                  neglect.
10                           THE COURT:      All right.
11                           MR. CHASE:      And one more point on that,
12                  Judge.
13                           THE COURT:      Yes.
14                           MR. CHASE:      The parties engaged in a
15                  feverish amount of discovery in the federal court.
16                  We were served with discovery requests, a motion to
17                  compel, all this before a motion to dismiss for
18                  forum non conveniens.        Then it didn't become
19                  inconvenient until a remand.               It was convenient
20                  before that in litigation and then it became
21                  inconvenient.
22                           THE COURT:      That's what I'm trying to
23                  gauge.   So, yes, basically in the federal court
24                  proceedings, you guys went forward, raised
25                  affirmative defenses, sought affirmative relief.

                                    Veritext Legal Solutions
     800-726-7007                                                            305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 36 of 79 Page ID
                                 #:1367


                                                                       Page 33

 1                           MS. DUFFIE:       Were didn't have to waive
 2                  them.
 3                           MR. CHASE:       Also served discovery and a
 4                  motion to compel.
 5                           MS. DUFFIE:       Your Honor, should we reset
 6                  the motions for when you have, when there is a lot
 7                  more, I don't know if you go on your docket trial
 8                  calendar for a non-evidentiary hearing, what makes
 9                  more sense to you.
10                           THE COURT:       What makes more sense is trying
11                  to get this resolved now.            I'm just not sure I have
12                  enough information.        I have too much information in
13                  one sense that I have got these lined up.            I'm not
14                  sure, just going back to the Florida law that
15                  governs this disputes, I'm not sure what law, just
16                  because it becomes moot, I don't think it drags
17                  everything with it.
18                           I'm going to need to know more.           I'm not
19                  going to have five days to spend on this case on
20                  these motions.     We need to figure out a way to get
21                  this more concisely packaged for me.
22                           MR. CHASE:       I have a suggestion for Your
23                  Honor.   Perhaps we could hold the motion for
24                  partial summary judgment in abeyance and the court
25                  could rule on the motions to dismiss.            Maybe that

                                     Veritext Legal Solutions
     800-726-7007                                                         305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 37 of 79 Page ID
                                 #:1368


                                                                       Page 34

 1                  would move the case forward.
 2                          THE COURT:       You have the independent
 3                  contractor versus the employee.            I'm just looking
 4                  at your partial motion.          So this is the federal
 5                  court one, right?
 6                          MR. CHASE:       Right.      What I'm saying is we
 7                  can withdraw that for the time being or hold it in
 8                  abeyance to make it more discreet.
 9                          THE COURT:       The problem is they are all
10                  interwoven.    Which court, which law applies may
11                  affect where this is best litigated.            You know, one
12                  if the California law is the law that applies
13                  although I don't really see much argument for that.
14                  What law is you are arguing applies?
15                          MS. DUFFIE:       Well, Your Honor, our position
16                  is Florida law doesn't apply because the one sole
17                  property at issue in Florida Ms. Vysata was never
18                  paid on.
19                          THE COURT:       Yeah, but she is suing to be
20                  paid, right?
21                          MS. DUFFIE:       Correct.
22                          THE COURT:       You are trying to enforce
23                  payment so you can't say she hasn't been paid loses
24                  the Florida interest.        That squarely falls within
25                  Florida law and all the defenses that they have

                                    Veritext Legal Solutions
     800-726-7007                                                         305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 38 of 79 Page ID
                                 #:1369


                                                                       Page 35

 1                  raised.    She is trying to collect a commission on
 2                  the sale of Florida property while she was living
 3                  in Florida.
 4                            You know, I don't see a way around these
 5                  Florida brokerage requirements.
 6                            MS. DUFFIE:     Right.       For the one Florida
 7                  property, I can't argue with you.
 8                            THE COURT:     Yeah.      That almost warrants
 9                  dismissal of that claim right there.
10                            MS. DUFFIE:     Dismissal of which claim?
11                            THE COURT:     Her claim to recover those
12                  commissions.
13                            MS. DUFFIE:     So you mean --
14                            THE COURT:     I don't know how the counts are
15                  laid out.    I haven't been dealing with this case
16                  for a while.    I don't have a half a day to
17                  leisurely read through all of this.            I try my best
18                  to be overly prepared, but I don't see how, I mean,
19                  you are conducting yourselves in Florida.
20                            I think the laws that they have lied out
21                  apply to participate in the brokerage business.              Is
22                  that why you are trying to characterize this as an
23                  employee?    She would still be subject to Florida
24                  brokerage laws, wouldn't she?
25                            MS. DUFFIE:     Well, Your Honor, she only

                                    Veritext Legal Solutions
     800-726-7007                                                         305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 39 of 79 Page ID
                                 #:1370


                                                                      Page 36

 1                  moved to Florida in 2015.
 2                          THE COURT:      That is what I have written.
 3                          MS. DUFFIE:      Right.       And she began
 4                  employment with the plaintiff much earlier.
 5                          THE COURT:      Right.      Before she got to
 6                  Florida, you know, in the beginning of 2012.
 7                  Actually, you said she started as an intern.
 8                          MS. DUFFIE:      Right.       She started working
 9                  from September of 2011 until February of 2018 and
10                  then she became an analyst.           And Your Honor, just
11                  to briefly address opposing counsel's position
12                  about her employment agreement.           My firm often
13                  files lawsuits based on classification.
14                          More often than not, employees misclassify
15                  themselves or just adhere to whatever
16                  classification was provided to them by their
17                  employer.
18                          THE COURT:      Right.
19                          MS. DUFFIE:      But that is not a --
20                          THE COURT:      Determinative.
21                          MS. DUFFIE:      It is not determinative.
22                  That's correct.    That's something we see often.
23                          MR. CHASE:      Judge, this was not a captive
24                  individual.   This was somebody way away.
25                          THE COURT:      I know, these are the factual

                                   Veritext Legal Solutions
     800-726-7007                                                         305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 40 of 79 Page ID
                                 #:1371


                                                                    Page 37

 1                  arguments, but I am sure there are counter
 2                  arguments about how she was controlled or what have
 3                  you.    But, all right, how do we organize this so
 4                  that I can actually make some rulings?
 5                            MR. CHASE:     Your Honor, here is what I
 6                  suggest.    We step back, the plaintiffs step back
 7                  from the motions for partial summary judgment
 8                  because there is a lot of moving parts and I think
 9                  the more simple and discreet motion that the Court
10                  can rule on, particularly the motion to dismiss for
11                  forum non conveniens, that's a Fourth DCA case
12                  directly on point.       There are a whole line of cases
13                  directly on point.
14                            There has not been an adequate showing of
15                  excusable neglect, nothing that has been shown at
16                  all, and even if it was an attorney error, they
17                  haven't even said it was an error.
18                            It was a tactical decision to move forward
19                  full steam in Florida until they decided they
20                  didn't want to.     So the rule is crystal clear and
21                  it is a 60-day hard and fast rule.         Use it or loose
22                  it.    No exception for remands.
23                            MR. KALISH:     And Your Honor, this is Dan
24                  Kalish.    Ms. Duffie is our local counsel.       She
25                  doesn't know quite know the tactical strategies, I

                                    Veritext Legal Solutions
     800-726-7007                                                      305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 41 of 79 Page ID
                                 #:1372


                                                                           Page 38

 1                  would default.     The basic idea is that we were
 2                  waiting to see what court we were going to be in.
 3                           We did not know if we were going to be in
 4                  federal court or how had to be remanded to State
 5                  court and as a result, we wanted to wait for that
 6                  resolution before we started to file a lot of our
 7                  two substantive motions.
 8                           There were two substantive motions that we
 9                  wanted to present to the federal court in Florida
10                  or the state court for Florida and those were
11                  motion for to dismiss for failure to state a claim
12                  and motion to dismiss for forum non conveniens.
13                           Our strategy was to see what court was
14                  appropriate and then decide.                From our perspective,
15                  we didn't know quite how to file a motion to
16                  dismiss for forum non conveniens in the Florida
17                  state court when there is no pending action in the
18                  Florida state court, because it was in Federal
19                  court.
20                           And the way we reviewed the rule was that
21                  if it is a Florida State court action, you have to
22                  file it within 60 days.           If it is a Florida federal
23                  court action, you actually don't have to file it
24                  within 60 days, and actually there is not a time
25                  limit in Florida federal court.                And it is not

                                     Veritext Legal Solutions
     800-726-7007                                                             305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 42 of 79 Page ID
                                 #:1373


                                                                       Page 39

 1                  appropriate for a rule 12 motion.            You are not
 2                  supposed to bring it as a 12 B motion.
 3                          You are supposed to bring it another way.
 4                  That's why the way we viewed it was that we didn't
 5                  quite know what to do, but we thought the better
 6                  reading was that if we were in Florida court, the
 7                  Florida procedures apply, the procedure that you
 8                  have to file within 60 days, and that's why we
 9                  didn't do it in federal court.            We intended to
10                  once we got a ruling that we were going to be in
11                  Federal court which we thought was more
12                  appropriate.
13                          Once the case was remanded, we recalculated
14                  the 60-day calendar and we I ended up filing within
15                  60 days that it was in Florida state court.
16                          THE COURT:      What was the date, it was 54
17                  days before removal?
18                          MS. DUFFIE:      Yes, Your Honor.
19                          THE COURT:      And then six days after it was
20                  remanded.
21                          MS. DUFFIE:      Correct.
22                          THE COURT:      So if you did consider the
23                  federal court and tolling, it could have been on
24                  time.
25                          MS. DUFFIE:      Yes, I believe it was a day

                                   Veritext Legal Solutions
     800-726-7007                                                         305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 43 of 79 Page ID
                                 #:1374


                                                                   Page 40

 1                  early.
 2                           MR. CHASE:      I don't know if I agree with
 3                  that, Judge.   Even if it was timely, and it was not
 4                  timely, as a matter of law, it shouldn't be granted
 5                  and we can argue the merits of that.
 6                           THE COURT:      Forgive me, and I don't mean to
 7                  be so piecemeal over this, but I wanted to resolve
 8                  that timing issue, because it is not like they
 9                  could have filed a motion to protect the 60-day
10                  limit while they were in federal court.
11                           MR. CHASE:      They could have dropped a
12                  footnote.    They could have said something.      There
13                  is no reason why they could have filed a rule
14                  12(b)(3).
15                           THE COURT:      I think that's the wrong number
16                  on non conveniens, but challenges to venue.
17                           MR. CHASE:      They didn't do it.   They filed
18                  a counterclaim and went forward full steam on
19                  discovery.
20                           THE COURT:      That's the factor that to me
21                  is not the 60-day time limit, but it is that
22                  behavior of affirmatively litigating it here as
23                  opposed to removing at your earliest convenience if
24                  it is not convenient to try to take your stab at
25                  something here.

                                    Veritext Legal Solutions
     800-726-7007                                                     305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 44 of 79 Page ID
                                 #:1375


                                                                       Page 41

 1                          That's why I was trying to get a handle on
 2                  exactly what motions you have filed in Florida.
 3                  You haven't filed answer to the motion to dismiss,
 4                  but you did file a counterclaim.
 5                          MR. CHASE:      To the original complaint.
 6                  That was the time to file a motion to dismiss for
 7                  forum non conveniens.
 8                          THE COURT:      I don't know if it is required,
 9                  but I think it just goes in the bundle of factors.
10                  It is my understanding of the forum non conveniens
11                  is that it's a balancing test.            You know, all the
12                  different reasons to proceed in one forum versus
13                  the other, you pile them all up to see what
14                  outweighs the other.
15                          MR. KALISH:      If I could add on that,
16                  because I know a lot about the California
17                  litigation.   There is a pending sexual harassment
18                  case in California.      It is our view and Mr. Chase
19                  and I myself disagree, but our opinion is that it
20                  was not going to dismiss the California federal
21                  court action and we are going to have a lawsuit and
22                  the factual disputes are human and the witnesses
23                  are human and when we talk about the witnesses in
24                  each state in terms of in California, we have
25                  Audrey Yaboa who is one of the people who provided

                                   Veritext Legal Solutions
     800-726-7007                                                         305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 45 of 79 Page ID
                                 #:1376


                                                                         Page 42

 1                  a declaration.     She lives in California.
 2                          We have every single employee at the Los
 3                  Angeles office who he wants to basically depose who
 4                  we think are relevant to not only describe her
 5                  relationship between Manowitz and our client, but
 6                  also to describe exactly what Ms. Vysata did.
 7                          We also have another woman who has filed a
 8                  lawsuit against Manowitz and Apartment Rental
 9                  Associates in the California court and she was also
10                  a victim of sexual harassment.              And there is an
11                  evidentiary rule that allows us to bring in similar
12                  instances of sexual harassment in similar
13                  situations we have had.           So we have her testimony
14                  as well, too.
15                          And although we will be able to depose all
16                  those people whether or not the case is in Florida.
17                  We will not be able to bring those people to
18                  testify in live court in Florida.              So if we have a
19                  jury trial in Florida on the sexual harassment
20                  claims, we won't be able to, we cannot compel them
21                  to get on a plane and fly to Florida.
22                          As a result, we are not going to have, the
23                  way we view it, about 80 percent of the witnesses
24                  we need to actually testify in the sexual
25                  harassment lawsuit if this case was in Florida.

                                     Veritext Legal Solutions
     800-726-7007                                                           305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 46 of 79 Page ID
                                 #:1377


                                                                     Page 43

 1                          That's why we think it is a lot more
 2                  appropriate in California.         And one other thing
 3                  that Your Honor that hasn't been discussed.
 4                          Mr. Chase has brought up a lot about the
 5                  fact that they were the first to file in Florida
 6                  and there is a presumption.          We don't believe that
 7                  presumption applies for a number of reasons, but
 8                  one of them is that they didn't have a legal right
 9                  to file their lawsuit in Florida state court.
10                          You can only file a lawsuit in Florida
11                  state court if you have registered to do business
12                  in the State of Florida.        They didn't do that.
13                  They didn't actually do that until late September.
14                          So when we think about sort of who filed
15                  first, the way we think the Court should look at
16                  this is who legally filed first.          And it is our
17                  view that basically they did not file their action
18                  legally until late September at the earliest, and
19                  it is also another reason why that should moot the
20                  motion to dismiss.
21                          THE COURT:     You think that should moot it.
22                  Does that defect in the foreclosure, if you don't
23                  have possession the day you file you are out of
24                  standing, but is that cured by filing.
25                          MR. CHASE:     Absolutely 100 percent, but it

                                  Veritext Legal Solutions
     800-726-7007                                                       305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 47 of 79 Page ID
                                 #:1378


                                                                           Page 44

 1                  doesn't apply to individual.                It is cured right
 2                  away.
 3                          THE COURT:        It is still unclear whether you
 4                  consider this an individual or a corporate
 5                  contract.
 6                          MR. KALISH:        And Your Honor, I couldn't
 7                  find case law.     The case law in other states almost
 8                  all states have a similar rule like that.                Some
 9                  states I have found have that you could cure it.
10                  Other states by, you know, just registering with
11                  the states.   Other states, they say you can't cure
12                  it.
13                          I looked at the Florida law and I wasn't
14                  able to find Florida law.            My view is it is a
15                  position of first impression whether you could
16                  actually cure it.       We would argue that they can't.
17                          But even if they could cure it, we would
18                  argue that technically they shouldn't get the
19                  advantage that they filed their lawsuit first when
20                  they filed it properly and through all these
21                  presumptions of fairness, et cetera should have
22                  been considered legally filed in late September at
23                  the earliest.
24                          MR. CHASE:        I have two responses in
25                  response to that.       Number one, that issue doesn't

                                     Veritext Legal Solutions
     800-726-7007                                                             305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 48 of 79 Page ID
                                 #:1379


                                                                      Page 45

 1                  apply to the individual at all.           Mr. Manowitz is a
 2                  party and he was counterclaimed against as a party.
 3                          THE COURT:      Really?
 4                          MR. CHASE:      And it is absolutely cured once
 5                  that registration is done.          It is done.   With
 6                  respect to this notion that there are so many
 7                  people in California.       Mr. Manowitz has submitted
 8                  to the jurisdiction in Florida.           ARA and the three
 9                  people that are in the office, some of which don't
10                  even know Ms. Vysata, didn't work with her, they
11                  are newer people.
12                          Ms. Vysata almost never was in the office.
13                  So this knowledge of people in the office is a
14                  fiction.   There were 20 witnesses that we discussed
15                  in our opposition that are in Florida, particularly
16                  with respect to the sexual harassment claims.            In
17                  detail about this dinner as a restaurant in Miami
18                  turns out it was at the Fountainbleu.           That's
19                  Florida.   All the witnesses are in Florida.          That's
20                  all Florida.
21                          There is discussions about flowers that
22                  were sent to Ms. Vysata's home in Boca Raton.            Her
23                  mom saw.   Her brother saw.         Her neighbor saw.    It
24                  was a huge deal.    There was a giant section of the
25                  complaint devoted to that.          The only witness in

                                   Veritext Legal Solutions
     800-726-7007                                                        305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 49 of 79 Page ID
                                 #:1380


                                                                     Page 46

 1                  California would be Mr. Manowitz.
 2                            Mr. Manowitz has substantial connections in
 3                  South Florida in Palm Beach County particularly.
 4                  There is an office of Apartment Rental Associates,
 5                  business that's connected in Florida.
 6                            So this California weight of gravity, if
 7                  you take the attorneys out of the equation and
 8                  imagine that Mr. Kalish, imagine that he is right
 9                  here, why are we talking about California at all.
10                            The west coast attorneys, the three west
11                  coast attorneys, it is more convenient for them,
12                  but how could it be inconvenient for Ms. Vysata in
13                  2018 with the Uniform Interstate Discovery Act.
14                            This notion that Ms. Yaboa, who by the way
15                  is a witness for the plaintiff in no shape that all
16                  of a sudden Ms. Vysata so desperately wants Ms.
17                  Yaboa to testify.      We will be happy to bring Ms.
18                  Yaboa.
19                            She will testify that Ms. Vysata not only
20                  declared herself a sophisticated person by the way,
21                  not only declared herself to be a self-employed
22                  person.    It was affirmatively so.        And she, in
23                  fact, also and this is in Ms. Yaboa's affidavit,
24                  told Ms. Vysata she is starting her other
25                  businesses.

                                    Veritext Legal Solutions
     800-726-7007                                                       305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 50 of 79 Page ID
                                 #:1381


                                                                      Page 47

 1                            She is specifically self-employed.         We will
 2                  see the tax returns at one point.           We will see it.
 3                            MR. KALISH:     Your Honor, if I could just
 4                  add.   I think Mr. Chase is getting in the merits a
 5                  little bit, and maybe we should focus on what is
 6                  maybe a more convenient forum.
 7                            We disagree on a number of witnesses.           It
 8                  is true.    He said there is going to be a lot more
 9                  witnesses out of Florida.           We believe there is
10                  going to be a lot more witnesses out of California.
11                  But one of the more important things I think that I
12                  want this Court to focus on is Mr. Chase went to
13                  the California court and made almost all of these
14                  identical arguments.        And the California federal
15                  court dismissed this case, Your Honor, and we can
16                  do all of this in Florida.
17                            And the California federal court gave a
18                  tentative ruling and I have attached that as one of
19                  my exhibits.    It lists the tentative ruling.         The
20                  tentative ruling is that California is going to
21                  deny ARA's and Manowitz's motion to dismiss.
22                            And that essentially means there will
23                  almost surely be a federal court lawsuit in
24                  California with the same parties and overlapping
25                  issues.    And we're going to have a situation that

                                    Veritext Legal Solutions
     800-726-7007                                                        305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 51 of 79 Page ID
                                 #:1382


                                                                    Page 48

 1                  we have now.    We're going to have different rulings
 2                  from different courts.         We're going to have
 3                  different, sort of different discovery rulings,
 4                  different rulings on res adjudicata and different
 5                  rulings on the same situations.
 6                            And what Mr. Chase emphasized in the
 7                  California courts is you shouldn't have two trials.
 8                  You should choose one and the California court says
 9                  that may all be good and dandy but my inclination
10                  is I'm not dismissing the California federal court
11                  action.
12                            When you talk about forum non conveniens,
13                  they do say, I don't know why it is not
14                  inconvenient for Ms. Vysata to have the case in
15                  Florida.    And that's probably right in the sense
16                  that, you know, it is not convenient for Ms. Vysata
17                  in the sense of traveling, but it is also not
18                  convenient for ARA and Manowitz to have the case in
19                  California.
20                            And because almost surely the case in
21                  California will exist whatever this Court decides,
22                  it's just I'm not sure based on plaintiff's own
23                  argument doesn't make sense to have two trials in
24                  two different courts in two different parts of the
25                  country.

                                    Veritext Legal Solutions
     800-726-7007                                                        305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 52 of 79 Page ID
                                 #:1383


                                                                      Page 49

 1                          MR. CHASE:       May I respond?
 2                          THE COURT:       We'll get there.      I guess it
 3                  depends on how sliced up the issues can be.             We
 4                  will get there.     We have a little bit of time.            Is
 5                  the claims that are brought here, the contractual
 6                  claims that are brought here, are they also
 7                  cross-claimed or counterclaimed in California?
 8                          My bottom line is what's the overlap of the
 9                  same two lawsuits?
10                          MR. CHASE:       I can address that.      The
11                  overlap is that there was not a contract claim
12                  brought in California.
13                          THE COURT:       It was an employment claim.
14                          MR. CHASE:       Yes, but under the same
15                  California labor law statute, it is the
16                  counterclaim in this case.           There is no rhyme or
17                  reason why two counts under the same California
18                  labor law statute were brought and the counterclaim
19                  brought in this case in 2016 and a month later
20                  other California labor law counts were brought.
21                          So a couple clarifications with regard to
22                  the hearing.    Mr. Kalish wasn't in the courtroom.
23                  He didn't appear telephonically in the courtroom he
24                  wasn't there.    The tentative ruling was issued
25                  before the hearing.

                                    Veritext Legal Solutions
     800-726-7007                                                           305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 53 of 79 Page ID
                                 #:1384


                                                                      Page 50

 1                          So what the court specifically held was I
 2                  want to wait and ask the parties to submit a joint
 3                  report on 11-28, on or before 11-28 after what Your
 4                  Honor rules upon with respect to the motions that
 5                  were referenced in that court.           That's what the
 6                  holding was of the court.         There hasn't been a
 7                  ruling by that court.
 8                          And I will say, because this transcript may
 9                  be put to that court.
10                          THE COURT:     I hate to return the favor.
11                          MR. CHASE:     Judge, the California court
12                  stated that there was a belief that there cannot be
13                  a transfer of a federal court case to a state court
14                  case, which is correct, okay, because when we first
15                  moved to dismiss or in the alternative to transfer,
16                  it was in federal court, but the California court
17                  also, there was some discussion that there was not
18                  a belief that a federal court case and a state
19                  court case, that the claims really applied when
20                  there was two cases that were in different court
21                  systems.
22                          We have found case law in the intended
23                  briefing, and that case law states that it doesn't
24                  matter if it is a state law case and a federal
25                  court case, the claim splitting doctrine applies

                                  Veritext Legal Solutions
     800-726-7007                                                        305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 54 of 79 Page ID
                                 #:1385


                                                                   Page 51

 1                  across the board.
 2                          THE COURT:     I think you will find this
 3                  decision by Farmer drafted in the Fourth DCA that
 4                  basically says that a federal EEOC Title Seven
 5                  determination, is not res adjudicata and it is not
 6                  claim splitting to then bring a Chapter 760
 7                  specific resource commission in federal court after
 8                  the federal court, but we have not briefed on that
 9                  that day.
10                          We are playing chicken because the federal
11                  court wants to hear what I am going to do and I
12                  want to hear what they are going to do.
13                          MR. KALISH:     If you want, and this might be
14                  the best scenario so in my report saying this Court
15                  hasn't ruled or the Florida court hasn't ruled and
16                  wait until the California court rules, and that
17                  might advise this is Court how to do things.
18                          You know, I am primarily stating my
19                  understanding of the Florida --
20                          THE COURT:     How tentative it was.     It is
21                  not an order so it is not an order, but what I'm
22                  trying to figure out a way to go forward and how
23                  the California court and myself will communicate
24                  will be through your reports or maybe an order if I
25                  issue it.

                                  Veritext Legal Solutions
     800-726-7007                                                     305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 55 of 79 Page ID
                                 #:1386


                                                                        Page 52

 1                          It seems to me that it hasn't gelled yet,
 2                  but the determination of whether she was an
 3                  employee of whether she was an independent
 4                  contractor is going to be threshold to that
 5                  California case.
 6                          If that's determined in the company's
 7                  favor, then, that's just going to evaporate that
 8                  case and then we all can be here.
 9                          MR. KALISH:        No, can I add on that?
10                          THE COURT:        Please.
11                          MR. KALISH:        There is not a statute to
12                  prevent sexual harassment against employees in
13                  California.    There is also a statute in California
14                  that prevents sexual harassment against independent
15                  contractors.    So either Ms. Vysata is an
16                  independent contractor or an employee.             We have
17                  filed lawsuits on both those California statutes.
18                          So it does add certain damages possibly
19                  that are different, but even if --
20                          THE COURT:        I hear you.       I know where you
21                  are going.    I know there is a fight over California
22                  for more reasons than just convenience.             The laws
23                  are different.     That's the key issue, too, because
24                  I don't know the extent of her harassment when she
25                  was here or there, but if she has got this

                                     Veritext Legal Solutions
     800-726-7007                                                          305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 56 of 79 Page ID
                                 #:1387


                                                                          Page 53

 1                  relationship with a California-based company, she
 2                  has a right to sue them there.
 3                          And one of the California court's
 4                  consideration is going to be protecting their own
 5                  policies and their own rights.              You can't raise
 6                  similar statutory protections that court is going
 7                  to keep it in California.
 8                          MR. CHASE:        And Judge, there is no public
 9                  policy in California to extend California law to
10                  non-citizens of California that holds the public
11                  policy that does not extend it beyond California.
12                          If Ms. Vysata wanted protection of
13                  California laws, she could have stayed in
14                  California but she didn't.            She is not an
15                  independent contractor or an employee.              She is
16                  self-employed.
17                          THE COURT:        I think you got a difference of
18                  --
19                          MS. DUFFIE:        She also works for a
20                  California employer.
21                          THE COURT:        Or a California contractor.
22                          MR. CHASE:        Or a client in California.
23                          THE COURT:        All right.
24                          MR. KALISH:        You can provide law that shows
25                  that California law would apply if the conduct

                                     Veritext Legal Solutions
     800-726-7007                                                           305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 57 of 79 Page ID
                                 #:1388


                                                                   Page 54

 1                  which is if Manowitz and ARA is based in
 2                  California, then absolutely California law applies.
 3                          THE COURT:      What I want to do, we're going
 4                  to need a lot more time, unfortunately.       I really
 5                  wish I could have gotten more of my arms around
 6                  this, the motion to dismiss and everything, maybe a
 7                  couple of those particular issues.
 8                          I do think it is well taken that a
 9                  transaction in Florida taken while she was in
10                  Florida was not consistent with those laws.        I'm
11                  not making a ruling on that, but there might be a
12                  few of those that I can resolve first, but to me,
13                  this forum non conveniens, I don't find it untimely
14                  I don't know if I would call it excusable neglect,
15                  but I think that interruption of how the case was
16                  pending in Florida kind of, I don't even want to
17                  call it tolling, but maybe if we considered it
18                  tolling.
19                          I think the timeliness issue, I may get
20                  over, but what's smarter to do in the combination
21                  of courts.   If the federal court is going to
22                  proceed and keep the particular claims it has,
23                  maybe some of the claims I have are more
24                  appropriately transferred there.
25                          Maybe if those these are both going to

                                   Veritext Legal Solutions
     800-726-7007                                                     305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 58 of 79 Page ID
                                 #:1389


                                                                   Page 55

 1                  proceed simultaneously because of some Florida
 2                  interest, I find I don't know where I'm going.          But
 3                  if I find it is not appropriate to transfer the
 4                  entire case of California, maybe pieces of it so we
 5                  are not duplicating or splitting causes of action.
 6                          MR. CHASE:      I note that it is interesting
 7                  that the defendant is now adopting our argument
 8                  because what we have said is inconsistent and each
 9                  time we file a motion, they file one later.
10                          Here has been the time line.        Florida,
11                  Florida.   Then they file California.       We move to
12                  dismiss California.      Another Florida.    Then the
13                  discovery in Florida, discovery in Florida,
14                  discovery in Florida.       Motion to compel evidence in
15                  Florida.   Then remand.       And then only then is a
16                  motion to dismiss in Florida.
17                          So we have been consistent that it all
18                  should be here.    They have been all over the map
19                  and they would not even necessarily have personal
20                  jurisdiction over Ms. Vysata in California.
21                          We could not have filed the lawsuit there
22                  initially because she is not a resident there and
23                  she is a self-employed person.
24                          MS. DUFFIE:      We agreed to submit to
25                  jurisdiction, Your Honor.

                                   Veritext Legal Solutions
     800-726-7007                                                     305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 59 of 79 Page ID
                                 #:1390


                                                                          Page 56

 1                            MR. CHASE:      And so is Mr. Manowitz.
 2                            THE COURT:      If she is making all these
 3                  arguments and now told me she isn't, I have
 4                  something serious to say.
 5                            MR. CHASE:      What they intended to file in
 6                  California, what they should have done is file a
 7                  motion to dismiss on forum non conveniens on 560
 8                  instead of filing a counterclaim here.
 9                            THE COURT:      The one ruling I'm going to
10                  make today is I don't think the 60-day rule is a
11                  bar.    That does not mean that how far and how
12                  affirmatively she went forward in this state court
13                  is not going to weigh against transferring the
14                  case.    I am hearing you.
15                            She took very affirmative steps to litigate
16                  here in the State of Florida.               The farther along
17                  she let discovery go before filing and the more
18                  machinations and use Florida laws would bode
19                  against the transfer.
20                            MR. CHASE:      And Judge, I can attach --
21                            THE COURT:      I don't mean to use all of
22                  those terms -- we're talking over him.
23                            MR. KALISH:      And your Honor, that's fine
24                  and I would like an opportunity to explain exactly
25                  what happened.     That hasn't really been a focus of

                                     Veritext Legal Solutions
     800-726-7007                                                            305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 60 of 79 Page ID
                                 #:1391


                                                                         Page 57

 1                  the briefing, but I would like to provide briefing
 2                  of exactly what happened in the Florida courts.
 3                            THE COURT:     What I think I need to do.           I
 4                  have a ream of paper in front of me.              Let's do
 5                  this.    Let's get to this issue.            If I could you
 6                  take these and repackage them.              I'm not trying to
 7                  make extra work.
 8                            Let's get additional briefs on the forum
 9                  non conveniens, because I would like to and how it
10                  relates to the federal court.              How the federal
11                  court is proceeding.        What this issue is, what
12                  decisions that judge makes is going to make a
13                  difference.
14                            MR. KALISH:     Yes, sir.
15                            MR. CHASE:     Judge, could we move to the
16                  motion to dismiss the complaint.
17                            THE COURT:     I'm going to hold off on that.
18                  Sorry.    Yeah, I have got three people waiting on
19                  hearings.
20                            MR. CHASE:     I just don't want the time here
21                  being used against the plaintiffs in California of,
22                  judge the judge doesn't deny the motions to dismiss
23                  and that being used as a sword in California.
24                            THE COURT:     No, I have to take the
25                  transcript.    I merely didn't reach them strictly as

                                    Veritext Legal Solutions
     800-726-7007                                                           305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 61 of 79 Page ID
                                 #:1392


                                                                          Page 58

 1                  a result of time and resources.            It is no
 2                  commentary on the merit or whether I think they
 3                  should be resolved here.
 4                          I think I have to have a better conceptual
 5                  understanding of the relationship between the two
 6                  cases what will happen if they proceed forward
 7                  separately.
 8                          MR. CHASE:       Would it be more helpful for
 9                  the Court for us to do a two or three-page memo or
10                  a longer one with all the attachments --
11                          THE COURT:       The shorter the better.         Give
12                  me two memos and if you think that something is
13                  misstated in those memos, do a response to each
14                  others memos.
15                          MR. KALISH:       Okay.      We can do that and I
16                  can work with opposing counsel and we can maybe
17                  special set this for another date.
18                          THE COURT:       I will time it as best as I
19                  can.
20                          MR. KALISH:       I understand.
21                          THE COURT:       What I will end up doing is get
22                  you all fit in.     But probably have to be on call
23                  for a hearing and I don't mind the telephonic
24                  appearances.    I have two or three trial weeks in
25                  December but I get 24, 48 hours notice.            I can

                                    Veritext Legal Solutions
     800-726-7007                                                           305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 62 of 79 Page ID
                                 #:1393


                                                                       Page 59

 1                  leave, obviously if you guys are busy, I'm not
 2                  going to hold it against you if you couldn't make
 3                  it, but I'm trying to foreshadow and get your
 4                  papers to me and then within, by the end of the
 5                  month, I know with the holiday and everything and
 6                  what we will do is revisit.
 7                          Why don't we have a conference call just
 8                  for scheduling purposes.         I do those from chambers.
 9                  I have all counsel get together and send me a call
10                  in number and we won't talk about merits, just
11                  coordination and you guys can inform me about
12                  things, the scheduling of the California court.
13                          MS. DUFFIE:      We could call your assistant
14                  to set that up.
15                          THE COURT:      Yeah.
16                          MR. CHASE:      Okay.
17                          THE COURT:      When you guys are ready.
18                          MR. KALISH:      Thank you very kindly.
19                          THE COURT:      When you have done your briefs
20                  in this, summary memos, bullet points are great
21                  with me.   If they are not disputed points, if you
22                  guys are agreement on points --
23                          MR. CHASE:      With a time frame.
24                          THE COURT:      Yeah, I know.     And if
25                  California is going to go forward with the case,

                                   Veritext Legal Solutions
     800-726-7007                                                        305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 63 of 79 Page ID
                                 #:1394


                                                                   Page 60

 1                  regardless of what I do, I need to know the scope
 2                  of it.   That may help me define the scope of the
 3                  case here.
 4                           Excuse me that I'm not more knowledgable to
 5                  give you an example, but there may be part of this
 6                  case that would be better in California matched up
 7                  to whatever part of the case is there.       To me, a
 8                  brokerage sale is on a Florida sale of property, I
 9                  have a stronger interest from the policy side of
10                  enforcing law on the Florida residency contractor.
11                           It may even be, I don't want to be accused
12                  of splitting causes of action, but maybe not all of
13                  this is proper in California, either.       Sorry I
14                  couldn't do more for you guys today.
15                           MR. KALISH:      Thank you for your time.
16                           MR. CHASE:      Thank you for your time.
17                           THE COURT:      Happy Thanksgiving everyone.
18                                               - - -
19                           (Whereupon the proceedings were concluded
20                  at 2:50 p.m.)
21
22
23
24
25

                                    Veritext Legal Solutions
     800-726-7007                                                       305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 64 of 79 Page ID
                                 #:1395


                                                                   Page 61

 1      STATE OF FLORIDA         )
 2
 3      COUNTY OF PALM BEACH         )
 4
 5
 6                  I, Rick White, C.S.R., and R.P.R., hereby
 7      certify that I was authorized and did
 8      stenographically report the foregoing proceedings
 9      and that this transcript is a true record of the
10      proceedings before the Court.
11
12                  I further certify that I am not a
13      relative, employee, attorney, or counsel for any of
14      the parties nor am I a relative or employee of any
15      of the parties; attorney of counsel connected with
16      the action, nor am I financially interested in the
17      action.
18
19                  DATED this 29th day of November, 2018.
                    My Commission #FF89792
20                  Expires July 12, 2019
21
22                        <%2822,Signature%>
                    Rick White, R.P.R., C.S.R.
23
24
25

                                 Veritext Legal Solutions
     800-726-7007                                                     305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 65 of 79 Page ID
                                 #:1396

  [008029 - agreement]                                                              Page 62

             0             201 11:6               50 1:4                acts 21:15
   008029 1:4              2011 7:25 8:7 36:9     500 2:3               actual 11:1
                           2012 8:10 36:6         54 12:16 28:9 39:16   add 41:15 47:4
             1
                           2014 10:8,15 11:17     560 56:7                52:9,18
   1 8:20 30:17            2015 1:4 8:19 9:11     5th 6:25              additional 57:8
   1.0062 13:23              9:16,18,19 12:1                6           address 36:11
   1.061 28:20               26:20 36:1                                   49:10
   1.351 19:9                                     6-12 16:4
                           2016 49:19                                   adequate 37:14
   1.60 30:17                                     60 13:24 14:7 27:22
                           2017 11:17 12:6                              adhere 36:15
   1.601 28:3                                       28:3 30:16 37:21
                             15:5,9                                     adjudicata 16:13
   100 43:25                                        38:22,24 39:8,14
                           2018 1:17 11:17                                19:19 21:21 48:4
   104 2:8                                          39:15 40:9,21
                             15:5,10 36:9 46:13                           51:5
   1099 10:24                                       56:10
                             61:19                                      administrative
   1099s 11:3              2019 61:20                       7             22:2
   11 17:18                205 1:19               760 51:6              adopting 55:7
   11-28 50:3,3            23 18:25                         8           aduffie 2:10
   11th 16:14              24 58:25                                     advantage 44:19
                                                  8-1 13:20
   12 15:19 29:23,24       25 6:21                                      advertisement 8:8
                                                  8-7 13:20 17:13
     31:10,17,20,24        250 2:8                                      advise 51:17
                                                  80 42:23
     32:2,4 39:1,2 40:14   28 12:14                                     affect 34:11
     61:20                                                  9
                           2822 61:22                                   affidavit 10:6
   13 12:14                29th 61:19             9 12:16                 46:23
   14,344 17:17            2:50 1:18 60:20        9th 16:14             affirmative 32:25
   144 13:20 17:13         2s 11:3                          a             32:25 56:15
   145 23:25                         3            abeyance 33:24        affirmatively 40:22
   15 10:22                                         34:8                  46:22 56:12
   1509 2:3                3 40:14
                                                  able 12:11 42:15,17   afternoon 3:9
   15th 1:1                3,000 11:7 15:24
                                                    42:20 44:14         agent 8:16,18 22:19
   16 12:21 13:21          3-6-16 31:15
                                                  absolutely 16:2       ago 18:21 31:21
     28:10                 33401 1:20
                                                    21:25 43:25 45:4    agree 6:7 16:21,22
   16th 2:3                33458 2:9
                                                    54:2                  19:13 40:2
   1758 21:14                        4                                  agreed 11:15 12:7
                                                  accused 60:11
   19 1:17                 40 11:21               act 19:11 46:13         55:24
   1994 8:1                420-1728 11:6          action 16:9,20        agreement 5:25
   1:30 1:18               475 9:4 24:24 25:15      38:17,21,23 41:21     8:11,15,23,23,24
             2               25:22 26:8,9           43:17 48:11 55:5      9:1,2,3,4,15 12:25
   2 10:24                 48 58:25                 60:12 61:16,17        13:1,2,2 16:1 20:3
   20 45:14                          5            actions 26:13           22:15 23:23,24
   20036 2:4               5-16 31:16             activities 9:6 24:9     24:2,5,11 25:8
   2007 8:19               5-9 31:15              activity 26:19          36:12 59:22


                                     Veritext Legal Solutions
   800-726-7007                                                                305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 66 of 79 Page ID
                                 #:1397

  [agrees - brother]                                                              Page 63

   agrees 24:8            approach 4:13          attests 10:8         benefit 13:19 22:1
   alice 1:9 3:6,16         29:19                attorney 37:16         22:2
   allegation 20:14       appropriate 38:14        61:13,15           best 4:12 34:11
     22:9                   39:1,12 43:2 55:3    attorneys 21:1,2       35:17 51:14 58:18
   alleged 9:18 20:24     appropriately            46:7,10,11         better 39:5 58:4,11
   allison 2:9 3:14         54:24                attraction 4:20        60:6
   allow 27:9             ara 8:2 21:12 45:8     audrey 10:6 41:25    beyond 53:11
   allows 30:21 42:11       48:18 54:1           august 28:10         bit 47:5 49:4
   alternative 28:22      ara's 47:21            authorized 61:7      board 16:14 30:16
     50:15                argue 5:25 21:19       available 19:14,17     51:1
   ambit 25:15              21:20 35:7 40:5      aware 14:5 19:5      boat 3:20
   amenable 21:23           44:16,18               25:22              boca 15:4 29:15
   amend 15:20            arguing 34:14                    b            45:22
   amended 5:20 13:5      argument 14:8                               bode 56:18
                                                 b 39:2 40:14
     17:9 18:9,13 30:6      22:14 34:13 48:23                         bottom 49:8
                                                 back 4:1 18:22
   amendment 27:8           55:7                                      bought 9:14
                                                   28:11,13 29:11
   american 29:18         arguments 19:15                             boulevard 2:8
                                                   33:14 37:6,6
   amount 8:6 32:15         19:21 37:1,2 47:14                        breach 12:24 13:2
                                                 background 8:11
   amounts 11:21            56:3                                        15:14 22:25 23:3,6
                                                 bailiff 3:2
   analog 31:20           arm's 11:14                                   24:12
                                                 balancing 41:11
   analyst 36:10          arms 54:5                                   briefed 51:8
                                                 bar 56:11
   angeles 15:22 42:3     asked 18:21                                 briefing 50:23 57:1
                                                 based 16:12 28:9
   answer 30:6,8 41:3     asserted 26:23                                57:1
                                                   36:13 48:22 53:1
   anyway 23:22           assertion 22:6                              briefly 36:11
                                                   54:1
   apartment 1:6 3:10       26:24                                     briefs 57:8 59:19
                                                 basic 38:1
     8:1 10:10,11,13,25   assignment 9:7                              bring 5:12 27:5
                                                 basically 4:3 6:2
     11:2,14 12:14        assistance 3:10                               39:2,3 42:11,17
                                                   32:23 42:3 43:17
     15:21 17:10 21:6     assistant 59:13                               46:17 51:6
                                                   51:4
     22:17,20 42:8 46:4   associates 1:6 2:8                          bringing 20:10
                                                 basics 5:11
   apparently 22:16         3:15 8:2 10:10,11                         broker 8:17 9:5,24
                                                 baskets 16:17
   appear 49:23             10:13,25 11:2,14                            10:1 24:20,22
                                                 beach 1:3,19,20
   appearances 2:1          12:14 15:22 17:11                           25:13,17,19 26:1,4
                                                   6:20 29:13 46:3
     3:8 58:24              21:7 22:17,20 42:9                          26:7,12,16,21,22
                                                   61:3
   applied 50:19            46:4                                      brokerage 8:22,22
                                                 began 15:9 36:3
   applies 24:24 25:1     assume 26:6                                   8:23,24,25 9:1,3,6
                                                 beginning 36:6
     25:5 27:13 30:22     attach 56:20                                  13:1 16:1 20:3
                                                 behalf 2:2,7
     34:10,12,14 43:7     attached 47:18                                23:24 24:9 25:6
                                                 behavior 40:22
     50:25 54:2           attachments 58:10                             35:5,21,24 60:8
                                                 belief 50:12,18
   apply 25:20,25         attempts 26:5                               brokers 26:8
                                                 believe 18:3,12
     34:16 35:21 39:7     attended 29:2                               brother 45:23
                                                   28:8 39:25 43:6
     44:1 45:1 53:25
                                                   47:9
                                    Veritext Legal Solutions
   800-726-7007                                                               305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 67 of 79 Page ID
                                 #:1398

  [brought - communications]                                                          Page 64

   brought 13:3,24        called 8:10 9:1         characterize 35:22      claimants 16:12
     21:24 27:3,10 43:4     16:24                 charge 10:2 26:5        claimed 49:7
     49:5,6,12,18,19,20   calls 9:5               charging 24:22          claiming 15:24
   bullet 59:20           captive 36:23           chase 2:3,4 3:9,9       claims 12:10,22,23
   bundle 41:9            care 5:7                  4:4,7,14,24 5:3,13      15:18,24 16:16,19
   business 8:5,6         cars 11:11                5:16 6:6,13,24 7:2      16:23 18:14 20:2
     11:13 25:10,13       case 1:4 4:24 9:11        7:7,12,16,22,25 8:4     21:21,23 23:21
     35:21 43:11 46:5       13:23,24 14:5           8:14 9:9,17,22 13:8     27:2,9 42:20 45:16
   businesses 10:19         15:13,14,21 16:6        13:11 14:5,10,16        49:5,6 50:19 54:22
     10:21 46:25            17:4,6,14,15,16,23      14:23 16:4,22 17:6      54:23
   busy 59:1                19:6,7 20:2,6,17        20:9,20 21:25 22:2    clarification 20:14
   buyer 9:25               21:3 22:3 23:20         22:17,23 23:11,20     clarifications 49:21
             c              25:23 26:2,3,4,7,11     24:18 25:4,12,22      clarify 23:13
                            27:17 28:7 29:11        26:15 29:3,16,21      classification 36:13
   c 3:1
                            30:18,20,20,25          30:4 31:8,13 32:1       36:16
   c.s.r. 1:24 61:6,22
                            31:3 32:7 33:19         32:11,14 33:3,22      clear 7:10 13:23,25
   calendar 33:8
                            34:1 35:15 37:11        34:6 36:23 37:5         30:15 37:20
     39:14
                            39:13 41:18 42:16       40:2,11,17 41:5,18    clearly 12:2
   california 7:20
                            42:25 44:7,7 47:15      43:4,25 44:24 45:4    client 11:15 21:23
     8:13,14,18 9:8,10
                            48:14,18,20 49:16       47:4,12 48:6 49:1       42:5 53:22
     9:10,12 12:4,5
                            49:19 50:13,14,18       49:10,14 50:11        clock 31:5
     15:14 16:9,11
                            50:19,22,23,24,25       53:8,22 55:6 56:1,5   close 5:24
     17:15,20 18:17,20
                            52:5,8 54:15 55:4       56:20 57:15,20        coast 21:2,3 46:10
     18:21 20:7,11,16
                            56:14 59:25 60:3,6      58:8 59:16,23           46:11
     20:19,23 21:1,22
                            60:7                    60:16                 collect 26:17,22
     23:4,12 25:9 34:12
                          cases 3:24 14:2         chaselaw.com 2:5          35:1
     41:16,18,20,24
                            25:23 27:15 29:17     chicken 51:10           combination 54:20
     42:1,9 43:2 45:7
                            37:12 50:20 58:6      choose 48:8             come 12:3,4
     46:1,6,9 47:10,13
                          causes 55:5 60:12       circuit 1:1,2 16:14     commentary 58:2
     47:14,17,20,24
                          cc 1:4                    16:14                 commercial 11:22
     48:7,8,10,19,21
                          centers 12:2            circumstances 7:17      commission 9:5
     49:7,12,15,17,20
                          central 2:8             cite 27:17                10:3,4 15:13 25:2
     50:11,16 51:16,23
                          certain 52:18           cited 5:1 16:13           26:23 35:1 51:7
     52:5,13,13,17,21
                          certainly 26:18           25:24 30:18             61:19
     53:1,3,7,9,9,10,11
                          certify 61:7,12         citizens 53:10          commissions 26:17
     53:13,14,20,21,22
                          cetera 44:21            claim 12:24 17:9          35:12
     53:25 54:2,2 55:4
                          challenges 40:16          18:15 24:12 35:9      common 22:4,7
     55:11,12,20 56:6
                          chambers 59:8             35:10,11 38:11        communicate
     57:21,23 59:12,25
                          chapter 9:4 23:25         49:11,13 50:25          51:23
     60:6,13
                            26:8 51:6               51:6                  communications
   call 8:2 54:14,17
                                                                            22:8
     58:22 59:7,9,13
                                     Veritext Legal Solutions
   800-726-7007                                                                  305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 68 of 79 Page ID
                                 #:1399

  [company - court]                                                                 Page 65

   company 7:25          consistent 54:10        correct 4:4 6:6,24      12:13,17 13:3,3,4,6
     20:15,16,17 21:12     55:17                   7:12 9:17 31:7        13:6,7,8,9,10 14:1
     22:10,18,21 53:1    consulting 8:10,15        34:21 36:22 39:21     14:8,13,16,19
   company's 52:6          12:25 22:15             50:14                 15:23 16:3,14,20
   compel 32:17 33:4     contend 12:25           costa 29:19             16:21,23 17:2,4
     42:20 55:14         contended 16:18         counsel 3:4,15          18:11,19,21 19:12
   compelling 6:3        context 30:23             21:13 29:17 31:22     19:20,25 20:10
   competing 12:10       continued 15:10           37:24 58:16 59:9      21:8,9,19 22:1,13
   complaint 5:20        contract 12:24,25         61:13,15              22:19 23:7,18
     12:16 13:5 18:10      15:15,15 20:3         counsel's 36:11         24:16 25:3,7,16
     18:13 20:22,25        22:21,22,24,25,25     count 12:22 15:16       26:11 27:3,6,6,11
     30:1,6 31:14 41:5     23:1,2,4 24:12 44:5     15:17 16:5,7          27:23 28:1,5,6,8,11
     45:25 57:16           49:11                 counter 37:1            28:14,15,17,19,25
   completely 9:20       contractor 11:25        counterclaim 12:22      29:1,1,3,8,13,20,22
   comprehensive           34:3 52:4,16 53:15      15:16,17,20 16:6,7    29:25 30:2,2,9,9,20
     18:13                 53:21 60:10             27:9,25 30:5 31:14    30:22,24 31:4,5,6,9
   compulsory 19:13      contractors 52:15         31:16 40:18 41:4      31:11,15,19,22,24
     19:16               contractual 49:5          49:16,18 56:8         32:10,13,15,22,23
   conceptual 58:4       contrast 10:25          counterclaimant         33:10,24 34:2,5,9
   concerned 4:22        controlled 37:2           17:8                  34:10,19,22 35:8
   concisely 33:21       convenience 22:3        counterclaimed          35:11,14 36:2,5,18
   concluded 60:19         40:23 52:22             45:2 49:7             36:20,25 37:9 38:2
   conduct 8:5 11:13     conveniens 4:8,19       counterclaims 30:2      38:4,5,9,10,13,17
     53:25                 5:21 6:12,13 12:20      30:8                  38:18,19,21,23,25
   conducted 27:5          13:22 14:9,13,17      counterdefendant's      39:6,9,11,15,16,19
   conducting 25:10        18:6 19:20 27:17        6:21                  39:22,23 40:6,10
     35:19                 27:24 28:10 30:23     country 48:25           40:15,20 41:8,21
   conference 59:7         31:18,24 32:3,4,18    counts 16:7,8 35:14     42:9,18 43:9,11,15
   conferring 5:15         37:11 38:12,16          49:17,20              43:21 44:3 45:3
   confers 5:23            40:16 41:7,10         county 1:3,19 15:9      47:12,13,15,17,23
   connected 46:5          48:12 54:13 56:7        17:20 29:14 46:3      48:8,10,21 49:2,13
     61:15                 57:9                    61:3                  50:1,5,6,7,9,10,11
   connecticut 11:8      convenient 32:19        couple 29:16 49:21      50:13,13,16,16,18
   connections 46:2        40:24 46:11 47:6        54:7                  50:19,20,25 51:2,7
   consented 21:7          48:16,18              court 1:1 3:2,4,7,13    51:8,11,14,15,16
   consider 6:10 14:3    converted 7:3             3:17 4:5,8,11,19,22   51:17,20,23 52:10
     30:22 39:22 44:4    coordination 59:11        5:1,4,8,14,17,22      52:20 53:6,17,21
   consideration 53:4    core 29:19                6:2,7,9,10,15,20      53:23 54:3,21 56:2
   considered 44:22      corporate 44:4            7:1,1,2,3,4,8,9,10    56:9,12,21 57:3,10
     54:17               corporation 29:18         7:13,18,23 8:3,12     57:11,17,24 58:9
                                                   9:7,15,21 10:6        58:11,18,21 59:12

                                    Veritext Legal Solutions
   800-726-7007                                                                305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 69 of 79 Page ID
                                 #:1400

  [court - duffie]                                                                    Page 66

     59:15,17,19,24      dc 2:4                  determine 29:4          dismissal 18:15
     60:17 61:10         dca 30:15,20 32:7       determined 13:14          35:9,10
   court's 53:3            37:11 51:3              52:6                  dismissed 47:15
   courthouse 1:19       deadline 31:10,23       determining 16:23       dismissing 48:10
   courtroom 49:22         31:25                 devoted 45:25           dispositive 18:2
     49:23               deal 25:17,20 29:20     difference 53:17        dispute 7:14 12:1,2
   courts 16:15 27:24      45:24                   57:13                   15:6,8 22:21 24:21
     48:2,7,24 54:21     dealing 35:15           different 10:18,20      disputed 15:12
     57:2                december 58:25            11:9,11 16:16           59:21
   credible 22:6         decide 13:4 38:14         17:18 18:8,25         disputes 23:1 33:15
   cross 49:7            decided 37:19             41:12 48:1,2,3,3,4      41:22
   cruises 29:19         decides 48:21             48:4,24,24 50:20      district 6:20 12:17
   crystal 13:23,25      decision 37:18 51:3       52:19,23                12:18 13:25 30:9
     30:15 37:20         decisions 57:12         differentiation           30:20
   cure 44:9,11,16,17    declaration 42:1          8:25                  dixie 1:19
   cured 43:24 44:1      declared 10:16          dinner 45:17            docket 33:7
     45:4                  15:3 46:20,21         directly 37:12,13       doctrine 50:25
   current 6:11          default 38:1            disagree 41:19 47:7     document 8:20
   cut 24:3              defect 30:13 43:22      discovery 17:17,19      documents 6:19
             d           defendant 1:10 2:7        17:20,21,23 19:11       17:17 21:12,16
                           7:20 8:7 25:24 55:7     21:15 27:5 32:15        22:14
   d 3:1 28:3
                         defendant's 6:14          32:16 33:3 40:19      doing 25:18 28:25
   dakota 26:6
                         defendants 19:5           46:13 48:3 55:13        58:21
   damages 52:18
                         defense 28:1              55:13,14 56:17        domain 10:23
   dan 3:5 37:23
                         defenses 32:25          discreet 34:8 37:9      domestication
   dandy 48:9
                           34:25                 discussed 43:3            19:10
   daniel 2:12
                         define 60:2               45:14                 dovetails 14:10
   date 1:17 39:16
                         demand 24:12            discussion 12:9         drafted 8:10,15
     58:17
                         denied 18:12 30:11        19:3 21:13 50:17        22:24 51:3
   dated 61:19
                         deny 47:21 57:22        discussions 18:20       drags 33:16
   dating 10:21
                         department 24:7           45:21                 dropped 40:11
   day 12:21 14:7 28:3
                         depends 49:3            dismiss 4:6 5:19,21     duffie 2:9 3:14,14
     30:16 35:16 37:21
                         depose 42:3,15            16:12 18:4,5,9 28:9     4:10,16,21 5:6 7:5
     39:14,25 40:9,21
                         depositions 17:19         29:12,24 31:17          19:18,24 23:13,19
     43:23 51:9 56:10
                         describe 42:4,6           32:2,3,17 33:25         28:2,7,12,20 29:2
     61:19
                         desperately 46:16         37:10 38:11,12,16       29:10,15 30:18
   days 12:16 13:20
                         detail 45:17              41:3,6,20 43:20         31:2,7 33:1,5 34:15
     13:24 17:13 27:22
                         determination 51:5        47:21 50:15 54:6        34:21 35:6,10,13
     28:9,11,12,14
                           52:2                    55:12,16 56:7           35:25 36:3,8,19,21
     33:19 38:22,24
                         determinative             57:16,22                37:24 39:18,21,25
     39:8,15,17,19
                           36:20,21                                        53:19 55:24 59:13

                                    Veritext Legal Solutions
   800-726-7007                                                                  305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 70 of 79 Page ID
                                 #:1401

  [duplicating - florida]                                                                Page 67

   duplicating 55:5         estate 8:16,17,17      fact 10:11 16:6         file 16:24,25 17:10
   duplicative 17:22          8:18 15:8,11 20:2      25:9 43:5 46:23          17:10,12 19:2 38:6
             e                24:7 25:6 26:4       factor 40:20               38:15,22,23 39:8
                            et 44:21               factors 41:9               41:4,6 43:5,9,10,17
   e 3:1,1
                            ethical 12:23          facts 18:14 22:5,7         43:23 55:9,9,11
   earlier 36:4
                            europe 11:23           factual 7:17 36:25         56:5,6
   earliest 40:23
                            evaporate 52:7           41:22                 filed 4:16 5:18,19
     43:18 44:23
                            evidence 19:4 21:5     fails 18:8                 6:25 7:4,5,8,9
   early 40:1
                              21:11,13 55:14       failure 38:11              12:13,15,18,19,21
   eeoc 51:4
                            evidentiary 33:8       fairness 44:21             13:22 14:25 15:13
   effectuated 13:15
                              42:11                falls 34:24                15:19,21 16:3,4,5,9
     13:21 29:6
                            exact 9:23             far 7:15 56:11             20:25 28:10,16,22
   either 52:15 60:13
                            exactly 41:2 42:6      farmer 51:3                28:23 30:1,2,5,6,8
   emphasized 48:6
                              56:24 57:2           farther 56:16              31:13,16 40:9,13
   employed 10:17
                            example 60:5           fast 37:21                 40:17 41:2,3 42:7
     11:13,16 46:21
                            exception 30:14        favor 50:10 52:7           43:14,16 44:19,20
     47:1 53:16 55:23
                              37:22                february 36:9              44:22 52:17 55:21
   employee 10:9,12
                            exchanged 17:16        federal 6:9 7:1,2       files 36:13
     11:20 15:24 16:2
                            excusable 14:2,3,6       11:4 13:6,8 27:23     filing 6:8 7:6 31:23
     20:11,15 26:24
                              28:24 30:22,24,25      28:1,4,8,14,17 29:1      39:14 43:24 56:8
     34:3 35:23 42:2
                              32:8 37:15 54:14       29:1,22 30:1,2,9         56:17
     52:3,16 53:15
                            excuse 27:18 60:4        31:4,9,15,19,24       financially 61:16
     61:13,14
                            executed 9:9             32:15,23 34:4 38:4    find 44:7,14 51:2
   employees 11:1,1,2
                            exhibit 8:20 10:5        38:9,18,22,25 39:9       54:13 55:2,3
     36:14 52:12
                            exhibits 47:19           39:11,23 40:10        finds 28:23
   employer 11:20
                            exist 48:21              41:20 47:14,17,23     fine 56:23
     36:17 53:20
                            existed 8:1              48:10 50:13,16,18     firm 36:12
   employment 20:6
                            existence 23:1,2         50:24 51:4,7,8,10     first 5:5 14:23,25
     36:4,12 49:13
                            expired 31:21            54:21 57:10,10           16:24,25 17:2,9,10
   ended 39:14
                            expires 61:20          federalism 21:17           18:9,12 43:5,15,16
   enforce 34:22
                            explain 56:24          fee 8:22                   44:15,19 50:14
   enforceable 23:23
                            extend 14:6 27:18      feel 3:19                  54:12
   enforcing 60:10
                              53:9,11              fees 6:3 26:5           fit 58:22
   engaged 32:14
                            extent 19:3 52:24      felt 29:10              five 11:19 33:19
   entire 55:4
                            extra 57:7             feverish 32:15          fl 1:20
   enure 13:18
                            extraordinarily        ff89792 61:19           florida 1:3 2:9 7:13
   equation 46:7
                              18:13                fiction 45:14              8:6,19 9:4,13 11:8
   equivalent 28:4
                                      f            fight 52:21                12:18,22 15:1,2,3,7
   error 37:16,17
                                                   figure 3:22 6:18           15:8,9,18 19:2,8
   esq 2:4,9,12             f.c.r. 1:24
                                                     33:20 51:22              20:22 23:5,10,16
   essentially 47:22        face 23:23
                                                                              23:17,25 24:7,10

                                      Veritext Legal Solutions
   800-726-7007                                                                    305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 71 of 79 Page ID
                                 #:1402

  [florida - impediment]                                                              Page 68

     24:21,21,22,24        forward 12:12 15:5       47:25 48:1,2 51:11   head 4:11
     25:5,6,13,14,14,16      20:19 21:20 32:24      51:12 52:4,7,21      hear 16:23 51:11
     25:18 26:1,4,8,9,12     34:1 37:18 40:18       53:4,6 54:3,21,25       51:12 52:20
     26:14,16,18 28:3        51:22 56:12 58:6       55:2 56:9,13 57:12   hearing 1:15 29:2,3
     29:14 30:20 32:8        59:25                  57:17 59:2,25           33:8 49:22,25
     33:14 34:16,17,24     found 44:9 50:22       good 3:9 48:9             56:14 58:23
     34:25 35:2,3,5,6,19   fountainbleu 45:18     gotten 54:5            hearings 5:10
     35:23 36:1,6 37:19    four 7:11 11:9,11      govern 15:1,2             57:19
     38:9,10,16,18,21      fourth 13:25 30:15     governed 23:5          held 14:6 25:23
     38:22,25 39:6,7,15      32:7 37:11 51:3        26:14 29:23             26:4,7 32:8 50:1
     41:2 42:16,18,19      frame 15:1 59:23       governing 26:10        help 60:2
     42:21,25 43:5,9,10    frankly 12:4 21:1      governs 7:13 33:15     helpful 58:8
     43:12 44:13,14        front 57:4             grant 14:16            highway 1:19
     45:8,15,19,19,20      frown 16:15            granted 18:16          hold 33:23 34:7
     46:3,5 47:9,16        full 10:2,4 16:5         28:14 40:4              57:17 59:2
     48:15 51:15,19          37:19 40:18          gravity 46:6           holding 30:9 50:6
     54:9,10,16 55:1,10    function 9:3           great 3:13 59:20       holds 53:10
     55:11,12,13,13,14     functions 8:24         grounds 18:8           holiday 59:5
     55:15,16 56:16,18     fundamental 18:14      guess 7:19 26:25       home 15:4 45:22
     57:2 60:8,10 61:1     further 61:12            49:2                 homestead 15:4
   flowers 45:21           future 24:4            guys 3:21 5:12 6:7     honor 3:5 4:10,24
   fly 25:17 42:21                   g              6:8 32:24 59:1,11       5:6 6:24 7:16 10:17
   focus 47:5,12 56:25                              59:17,22 60:14          12:24 23:13 25:12
                           g 3:1 13:23 30:17
   focusing 27:13                                           h               27:2 28:2,23 29:16
                           gadsden 15:9
   follow 19:10                                                             33:5,23 34:15
                           games 13:13            half 35:16
   footnote 40:12                                                           35:25 36:10 37:5
                           gauge 32:23            handle 41:1
   foreclosure 43:22                                                        37:23 39:18 43:3
                           gelled 52:1            happen 3:23 58:6
   foregoing 61:8                                                           44:6 47:3,15 50:4
                           getting 3:17 47:4      happened 9:12,19
   foreshadow 59:3                                                          55:25 56:23
                           giant 45:24              11:5 20:25 56:25
   forgive 40:6                                                          honorable 1:15 3:3
                           give 7:23 58:11          57:2
   forth 4:1 20:21                                                       hours 11:22 58:25
                             60:5                 happening 18:17
   forum 4:8,19 5:21                                                     huge 45:24
                           global 30:18             18:18
     6:11,13 13:22 14:9                                                  human 41:22,23
                           go 7:15 9:21 18:11     happy 5:13 26:3
     14:13,17 18:5                                                                  i
                             20:18 21:20 33:7       46:17 60:17
     19:20 27:16,23
                             51:22 56:17 59:25    harassment 15:23       idea 38:1
     28:10 30:23 31:17
                           goes 41:9                20:6 27:2 41:17      identical 47:14
     31:23 32:2,4,18
                           going 5:10 19:12,25      42:10,12,19,25       illegal 24:6
     37:11 38:12,16
                             20:4,7 21:19,20        45:16 52:12,14,24    imagine 25:12 46:8
     41:7,10,12 47:6
                             33:14,18,19 38:2,3   hard 37:21                46:8
     48:12 54:13 56:7
                             39:10 41:20,21       hate 50:10             impediment 27:22
     57:8
                             42:22 47:8,10,20
                                     Veritext Legal Solutions
   800-726-7007                                                                  305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 72 of 79 Page ID
                                 #:1403

  [important - lists]                                                                Page 69

   important 24:1        intern 8:9 36:7        jury 42:19                 16:8 17:4 18:6 19:6
     47:11               internship 8:8         justifiable 27:18          19:7 22:3 23:4,5,5
   importantly 12:23     interruption 54:15                k               23:25 24:13,15
   impression 44:15      interstate 21:15                                  25:1,5,20,25 26:2,3
                                                kalish 2:12 3:5,5
   improper 30:13          46:13                                           27:13 29:14 32:7
                                                  37:23,24 41:15
   inclination 48:9      interwoven 34:10                                  33:14,15 34:10,12
                                                  44:6 46:8 47:3
   inclined 14:19        investigation 24:8                                34:12,14,16,25
                                                  49:22 51:13 52:9
   including 8:5 15:16   irrelevant 9:20                                   40:4 44:7,7,13,14
                                                  52:11 53:24 56:23
     15:17               issue 4:23 21:18                                  49:15,18,20 50:22
                                                  57:14 58:15,20
   inconsistent 55:8       27:20,23 34:17                                  50:23,24 53:9,24
                                                  59:18 60:15
   inconvenience 21:4      40:8 44:25 51:25                                53:25 54:2 60:10
                                                kchase 2:5
   inconvenient 32:19      52:23 54:19 57:5                             laws 35:20,24
                                                keep 11:11 27:6
     32:21 46:12 48:14     57:11                                           52:22 53:13 54:10
                                                  53:7 54:22
   incorporated 3:11     issued 49:24                                      56:18
                                                kenneth 2:4 3:9
   incredibly 20:7       issues 3:25 14:1                               lawsuit 12:13 15:21
                                                kept 3:17
   independent 11:25       27:12 47:25 49:3                                16:11 21:24 41:21
                                                key 10:5 23:20
     34:2 52:3,14,16       54:7                                            42:8,25 43:9,10
                                                  52:23
     53:15                          j                                      44:19 47:23 55:21
                                                kind 14:8,10 22:10
   index 6:18                                                           lawsuits 36:13 49:9
                         james 1:15 3:3           22:11 54:16
   indicate 10:9                                                           52:17
                         joint 50:2             kindly 59:18
   indicated 10:12                                                      leave 59:1
                         judge 4:4,7,14 6:6     know 6:10 30:4
   individual 22:22,23                                                  left 18:16
                           7:12 13:13,16 17:6     31:11 33:7,18
     36:24 44:1,4 45:1                                                  legal 24:1,2 43:8
                           18:16 20:9 21:25       34:11 35:4,14 36:6
   individually 22:16                                                   legally 24:5 43:16
                           23:20 31:8,13          36:25 37:25,25
   inform 18:19 59:11                                                      43:18 44:22
                           32:12 36:23 40:3       38:3,15 39:5 40:2
   information 33:12                                                    leisurely 35:17
                           50:11 53:8 56:20       41:8,11,16 44:10
     33:12                                                              length 11:14
                           57:12,15,22,22         45:10 48:13,16
   initial 7:5 13:14                                                    license 11:23 25:19
                         judgment 4:5,17          51:18 52:20,21,24
     20:2                                                               licensed 8:17 24:20
                           5:5,18 6:4,22,23       54:14 55:2 59:5,24
   initially 55:22                                                         25:13,16,18 26:20
                           8:21 12:19,20          60:1
   instances 42:12                                                         26:22
                           14:12,15,18,24       knowledgable 60:4
   intended 39:9                                                        lied 31:3 35:20
                           33:24 37:7           knowledge 45:13
     50:22 56:5                                                         limit 38:25 40:10
                         judicial 1:2           knows 11:10
   intensive 20:8                                                          40:21
                         july 6:25 61:20                   l
   intent 19:8                                                          line 37:12 49:8
                         june 15:19
   interest 34:24 55:2                          labor 16:8 49:15,18        55:10
                         jupiter 2:9
     60:9                                         49:20                 lined 33:13
                         jurisdiction 15:7
   interested 61:16                             laid 35:15              lines 21:17
                           17:1 21:8,9,10
   interesting 32:5                             late 43:13,18 44:22     list 3:24
                           25:14 31:3,9 45:8
     55:6                                       law 2:3 4:24 7:13       lists 47:19
                           55:20,25
                                                  9:4 12:22,23 15:1,2

                                   Veritext Legal Solutions
   800-726-7007                                                                 305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 73 of 79 Page ID
                                 #:1404

  [literally - november]                                                               Page 70

   literally 9:23           manowitz 3:11          money 10:14,15         narrow 20:3,5
   litigate 18:24 27:7       10:14 15:22 17:11      24:13,22              narrowed 19:1
      56:15                  21:6 22:10 42:5,8     month 15:19 16:5       necessarily 55:19
   litigated 16:19           45:1,7 46:1,2 48:18    49:19 59:5            necessary 13:18
      18:23 34:11            54:1 56:1             months 31:21           need 3:24 7:18
   litigating 40:22         manowitz's 47:21       moot 14:17 33:16         25:19 33:18,20
   litigation 12:12         map 55:18               43:19,21                42:24 54:4 57:3
      32:20 41:17           march 12:14 13:21      mother 29:7              60:1
   little 47:5 49:4         mark 3:11 17:11        motion 4:16 5:17       neglect 14:2,3,6
   live 2:10 21:1 42:18     match 6:17              5:19,20 6:14,21,22      28:24 30:22,24
   lives 21:4 25:10         matched 60:6            6:25 7:11 8:21          31:1 32:9 37:15
      42:1                  matter 18:6 24:13       12:18,19 13:11,21       54:14
   living 8:13,14 35:2       40:4 50:24             14:11,14,17,18,24     neighbor 45:23
   llc 2:3                  matters 19:23           14:25 18:5,9 19:18    never 3:23 10:8,11
   load 3:20                mb 1:4                  28:9,14,15 29:12        10:13,14,24 11:16
   local 3:15 37:24         mean 5:4 7:19           29:24 30:11 31:12       12:18,19 17:15
   located 23:15,16          19:24 20:12 25:10      31:17 32:2,3,16,17      23:22 26:21 27:1,3
      24:23,25 26:1          35:13,18 40:6          33:4,23 34:4 37:9       27:4 34:17 45:12
   long 11:15                56:11,21               37:10 38:11,12,15     new 11:9
   longer 58:10             meaning 30:21           39:1,2 40:9 41:3,6    newer 45:11
   look 26:3 43:15          means 47:22             43:20 47:21 54:6      nod 25:8
   looked 25:23 30:25       meet 5:23 14:21         55:9,14,16 56:7       non 4:8,19 5:21
      44:13                 memo 58:9               57:16                   6:12,13 12:20
   looking 15:5 34:3        memorandums 6:9        motions 3:24 4:3,6       13:22 14:9,13,17
   looks 8:22               memos 3:17 58:12        5:22 6:8 14:22 18:2     18:5 19:20 27:16
   loose 37:21               58:13,14 59:20         18:3,4,22,24 33:6       27:24 28:10 30:23
   los 15:22 42:2           merely 57:25            33:20,25 37:7 38:7      31:17,23 32:2,4,18
   loses 34:23              merit 58:2              38:8 41:2 50:4          33:8 37:11 38:12
   lot 4:1 5:1 33:6         merits 18:3 40:5        57:22                   38:16 40:16 41:7
      37:8 38:6 41:16        47:4 59:10            move 17:14 34:1          41:10 48:12 53:10
      43:1,4 47:8,10 54:4   miami 45:17             37:18 55:11 57:15       54:13 56:7 57:9
   louisiana 23:11,18       miles 11:7 15:25       moved 9:10,12          north 1:19 18:25
      24:17 25:1,3,17,18    mind 58:23              16:11 17:24,24          26:6
      25:20,20              minimizing 5:15         36:1 50:15            notary 1:24
              m             misclassified 26:25    moving 15:20 37:8      note 55:6
                            misclassify 36:14      mud 7:10               notebook 6:16
   machinations
                            misnomer 22:11         multiple 6:5,5         notice 19:7 58:25
      56:18
                            missed 31:10                    n             notion 21:5 45:6
   making 20:13
                            misstated 58:13                                 46:14
      54:11 56:2                                   n 3:1
                            mom 45:23                                     november 1:17
   manner 9:24 10:1                                names 10:23
                                                                            12:6 61:19
      15:17
                                      Veritext Legal Solutions
   800-726-7007                                                                   305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 74 of 79 Page ID
                                 #:1405

  [nucleus - proceed]                                                               Page 71

   nucleus 22:5,7        outstanding 3:25       party 19:17 45:2,2     plane 42:21
   null 24:3             outweighs 41:14        payable 9:5            playing 51:10
   number 8:5 10:18      overlap 49:8,11        payment 34:23          please 52:10
     18:1,4 40:15 43:7   overlapping 47:24      pending 28:8,17        point 8:12 10:6
     44:25 47:7 59:10    overly 35:18             31:3 38:17 41:17       14:23 17:13 24:14
   numerous 10:20        owes 24:12               54:16                  32:11 37:12,13
   nutt 1:15 3:3         owns 10:18             people 41:25 42:16       47:2
   nw 2:3                          p              42:17 45:7,9,11,13   points 6:5 7:11
             o                                    57:18                  59:20,21,22
                         p 3:1
                                                percent 42:23          policies 53:5
   o 3:1                 p.a. 2:8
                                                  43:25                policy 20:18 53:9
   oath 10:16            p.m. 1:18,18 60:20
                                                percentage 10:2          53:11 60:9
   objection 27:1,4,8    packaged 33:21
                                                perform 24:4           position 9:19 18:1
   obligation 24:1,2,5   page 58:9
                                                performance 9:18         25:4 28:7,16,21,23
   obtained 21:11        paid 9:23,24 10:13
                                                  22:25 23:3,6           31:2 32:5 34:15
   obviously 59:1          10:14 23:14 34:18
                                                performed 9:8 23:8       36:11 44:15
   occurred 18:20          34:20,23
                                                person 8:18 10:17      possession 43:23
     23:6                palm 1:3,19,20
                                                  11:13 22:12 46:20    possibly 52:18
   office 3:12 42:3        6:20 29:13 46:3
                                                  46:22 55:23          power 19:24
     45:9,12,13 46:4       61:3
                                                personal 15:6          preceding 11:17
   oh 26:24              paper 57:4
                                                  21:10 55:19          prepared 10:7
   okay 4:21 6:2 7:3     papers 59:4
                                                perspective 38:14        35:18
     9:21,22 50:14       part 12:1 23:20
                                                phillips 29:18         present 38:9
     58:15 59:16           60:5,7
                                                phone 3:4              presiding 3:3
   oldest 6:25           parted 12:5
                                                phrase 16:12           presumption 17:1
   once 39:10,13 45:4    partial 4:5 5:17 6:4
                                                piecemeal 40:7           17:3 43:6,7
   operates 10:20          6:22,23 8:21 14:11
                                                pieces 9:14 55:4       presumptions
   operative 22:5,7        14:18,24 33:24
                                                pile 41:13               44:21
   opinion 41:19           34:4 37:7
                                                pilot's 11:22          prevent 52:12
   opportunity 56:24     participate 35:21
                                                place 1:19             prevents 52:14
   opposed 40:23         particular 54:7,22
                                                plain 30:21            price 10:2
   opposing 36:11        particularly 37:10
                                                plaintiff 1:7 2:2      primarily 51:18
     58:16                 45:15 46:3
                                                  4:17 7:21 8:3,4      principle 25:24
   opposition 7:8        parties 11:13,25
                                                  16:25 17:2,7,7,8     prior 9:15 17:13
     45:15                 12:5,7,10,11,11
                                                  36:4 46:15           probably 4:18
   optical 29:18           15:25 16:19 17:17
                                                plaintiff's 6:21         48:15 58:22
   order 17:25 51:21       17:18 18:22 22:7
                                                  8:21 48:22           problem 34:9
     51:21,24              24:3,23 27:15
                                                plaintiffs 3:10 5:18   procedure 39:7
   organize 3:22 37:3      32:14 47:24 50:2
                                                  12:15 37:6 57:21     procedures 39:7
   original 41:5           61:14,15
                                                plan 5:25 19:2         proceed 41:12
   outside 9:24,25       parts 37:8 48:24
                                                                         54:22 55:1 58:6
     23:16
                                   Veritext Legal Solutions
   800-726-7007                                                                305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 75 of 79 Page ID
                                 #:1406

  [proceeding - reviewed]                                                               Page 72

   proceeding 57:11                r                regulated 26:7,9       requests 17:22,23
   proceedings 18:17      r 3:1                     relate 9:6               32:16
     18:18 29:22 32:24    r.p.r. 61:6,22            related 18:2           required 41:8
     60:19 61:8,10        raise 19:18 53:5          relates 57:10          requirements 35:5
   process 13:13          raised 28:1 32:24         relationship 11:20     requires 22:4 28:3
     19:10,14,16,22         35:1                      12:9 27:14,14 42:5   res 16:13 19:18
   produced 21:16         raises 14:2                 53:1 58:5              21:21 48:4 51:5
   proper 17:1 29:5       raising 27:23             relative 61:13,14      reset 33:5
     29:10,24 30:10,11    raton 15:4 29:15          relevant 9:11 11:7     residences 11:10
     60:13                  45:22                     42:4                 residency 60:10
   properly 29:6          reach 57:25               relief 32:25           resident 9:13 15:3
     44:20                read 4:3 7:19 35:17       relying 31:19 32:5       55:22
   properties 23:16       reading 39:6              remand 13:12           residents 26:13
   property 9:6,14        ready 59:17                 28:15 30:14 32:19    resolution 12:10
     23:8,9,10,10,14,15   real 8:16,16,17,18          55:15                  38:6
     24:17,23,25 34:17      9:6 15:8,11 20:2        remanded 13:10,11      resolve 12:11 40:7
     35:2,7 60:8            24:7 25:6 26:4            13:16,19 29:11         54:12
   protect 40:9           really 20:12 22:10          38:4 39:13,20        resolved 3:25 5:14
   protecting 53:4          22:11 34:13 45:3        remands 29:20,21         5:15 18:23 33:11
   protection 53:12         50:19 54:4 56:25          37:22                  58:3
   protections 53:6       ream 57:4                 removal 13:12,17       resource 51:7
   protective 17:24       reason 40:13 43:19          13:18 39:17          resources 58:1
   provide 53:24 57:1       49:17                   removed 12:17          respect 5:23 15:12
   provided 6:16          reasons 20:18               29:1 31:15             16:10 21:18 23:21
     29:17 36:16 41:25      41:12 43:7 52:22        removing 40:23           29:22 45:6,16 50:4
   public 1:24 53:8,10    recalculated 39:13        rendered 23:6          respond 20:9 49:1
   purposes 59:8          receive 11:3,3,22         renewed 7:7            responded 16:10
   pursuant 13:11         received 10:24            rental 1:6 3:10 8:1      17:18
     19:10 30:5             23:22                     10:10,11,13,25       response 30:1,4
   purview 25:15          record 61:9                 11:2,14 12:14          44:25 58:13
   put 50:9               recover 35:11               15:21 17:10 21:6     responses 17:19
   putting 16:16          referenced 50:5             22:17,20 42:8 46:4     18:10 44:24
             q            referral 3:18             repackage 57:6         restaurant 45:17
                          refiling 7:8              replied 8:7            result 38:5 42:22
   quash 30:11
                          reflecting 29:25          reply 7:9                58:1
   question 24:19,24
                          regard 49:21              report 18:22 50:3      retroactive 26:24
     24:25
                          regardless 60:1             51:14 61:8           return 50:10
   quite 37:25 38:15
                          registered 43:11          reported 1:24          returns 10:7,16
     39:5
                          registering 44:10         reports 51:24            47:2
   quote 23:21 25:25
                          registration 45:5         representing 3:6       reviewed 38:20
                                                      9:25

                                       Veritext Legal Solutions
   800-726-7007                                                                    305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 76 of 79 Page ID
                                 #:1407

  [revisit - state]                                                                  Page 73

   revisit 59:6           saying 19:16 31:1      service 13:13,14,20    situation 47:25
   rhyme 49:16              34:6 51:14             19:13,14,16 28:4     situations 42:13
   rick 1:24 61:6,22      says 13:1,23 14:4        29:5,7,11,25 30:10     48:5
   right 3:7 4:7,11 6:5     16:25 22:19 26:12      30:11,12,13          six 28:11,12,13
     6:7,11,15,15 7:10      27:17 30:20 48:8     services 30:19           39:19
     7:23 11:12,24 12:7     51:4                 serving 19:7           size 20:1
     23:10 28:12,20       scenario 51:14         session 3:3            sliced 49:3
     29:15 31:13 32:10    scenarios 30:14        set 20:21 58:17        slinker 3:12
     34:5,6,20 35:6,9     scheduling 59:8,12       59:14                smarter 54:20
     36:3,5,8,18 37:3     scope 19:1 60:1,2      sets 17:18             social 11:4
     43:8 44:1 46:8       scott 2:8 3:14         settle 4:20            sole 34:16
     48:15 53:2,23        scottwagnerlaw.c...    seven 12:21 15:16      somebody 36:24
   rights 53:5              2:10                   15:17 16:5,7 51:4    sophisticated 46:20
   rise 3:2               second 17:12           sexual 15:23 20:6      sorry 57:18 60:13
   rosenberg 13:14,16     section 26:9 45:24       27:2 41:17 42:10     sort 43:14 48:3
   row 15:5               security 11:4            42:12,19,24 45:16    sought 32:25
   rule 13:22 14:14       see 7:22 27:22           52:12,14             south 46:3
     16:24,24,25 19:8       34:13 35:4,18        shape 46:15            southern 12:17
     29:23,24 30:16,16      36:22 38:2,13        share 29:19            special 58:17
     30:21 31:10,17,20      41:13 47:2,2         shorter 58:11          specific 20:12 51:7
     31:24 32:2,4 33:25   seen 14:20 26:2,15     show 12:2 14:3         specifically 47:1
     37:10,20,21 38:20      26:16                  18:14                  50:1
     39:1 40:13 42:11     selected 21:8          showing 37:14          spend 5:9 33:19
     44:8 56:10           self 10:17 11:13       shown 37:15            splitting 50:25 51:6
   ruled 29:8 51:15,15      46:21 47:1 53:16     shows 53:24              55:5 60:12
   rules 50:4 51:16         55:23                side 60:9              squarely 34:24
   ruling 20:14 39:10     send 16:1 59:9         sides 9:18             stab 40:24
     47:18,19,20 49:24    sense 4:2,18 33:9      signal 14:21           stand 3:18,19 27:16
     50:7 54:11 56:9        33:10,13 48:15,17    signature 61:22        standing 43:24
   rulings 37:4 48:1,3      48:23                signed 9:9,15 22:15    start 4:18 5:11
     48:4,5               sensitivity 20:13        25:8                 started 8:9 36:7,8
   running 28:21 31:5     sent 45:22             significantly 17:5       38:6
             s            separately 58:7        similar 42:11,12       starters 22:3
                          september 36:9           44:8 53:6            starting 46:24
   s 2:8 3:1
                            43:13,18 44:22       simple 37:9            state 6:10 7:4,8,9
   s.u. 30:18
                          serious 56:4           simultaneously           11:3 19:4,4,9 21:17
   salary 10:3,3
                          serve 19:8               55:1                   24:10 25:1 26:5
   sale 23:9 35:2 60:8
                          served 17:14,22        single 42:2              28:15 31:6 38:4,10
     60:8
                            21:12 29:6,13        sir 57:14                38:11,17,18,21
   sales 8:18 10:2
                            31:14 32:16 33:3     sit 3:18                 39:15 41:24 43:9
   saw 11:18 20:13
                                                                          43:11,12 50:13,18
     22:13 45:23,23,23
                                    Veritext Legal Solutions
   800-726-7007                                                                 305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 77 of 79 Page ID
                                 #:1408

  [state - tolling]                                                                  Page 74

     50:24 56:12,16       subpoenas 5:24         take 3:8 5:5,12           41:9 42:4 43:1,14
     61:1                   18:25 21:18            7:14 11:21 40:24        43:15,21 47:4,11
   state's 23:5 25:25     subsection 16:8          46:7 57:6,24            51:2 53:17 54:8,15
   stated 20:21 50:12     subsequent 15:15       taken 1:17 17:20          54:19 56:10 57:3
   states 8:5 26:18       subsequently 30:3        17:21 18:7 54:8,9       58:2,4,12
     44:7,8,9,10,11,11    substantial 8:6        talk 41:23 48:12       third 24:22
     50:23                  11:21 27:5 46:2        59:10                thought 24:19 39:5
   stating 51:18          substantially 16:15    talking 46:9 56:22        39:11
   stationed 24:20          16:16                tax 10:7,16 11:4,4     thoughts 20:20
   statute 26:9,10,14     substantive 18:8         47:2                 three 4:3 11:17
     27:21 28:3,4,17,20     27:4 38:7,8          taxes 10:24               21:2 45:8 46:10
     28:21 49:15,18       sudden 46:16           technical 3:20            57:18 58:9,24
     52:11,13             sue 53:2               technically 44:18      threshold 14:21
   statutes 52:17         suggest 37:6           telephone 2:13            27:20 52:4
   statutory 53:6         suggestion 33:22       telephonic 58:23       time 1:18 5:8 7:14
   stay 17:24             suggestions 4:15       telephonically            8:12,15 11:21,21
   stayed 28:17,19        suing 34:19              49:23                   11:22 14:25 22:4
     53:13                suite 2:3,8            telling 21:22             28:16 30:10 31:20
   steam 37:19 40:18      summary 4:5,17         ten 11:19                 34:7 38:24 39:24
   steeped 5:10             5:5,17 6:4,22,23     tentative 47:18,19        40:21 41:6 49:4
   stenographically         7:16,24 8:21 12:19     47:20 49:24 51:20       54:4 55:9,10 57:20
     61:8                   12:19 14:12,14,18    term 11:15 20:11          58:1,18 59:23
   step 37:6,6              14:24 33:24 37:7     terms 3:21 14:25          60:15,16
   steps 56:15              59:20                  41:24 56:22          timeliness 54:19
   stick 14:11            superior 15:22         test 41:11             timely 28:22,23
   stop 12:8 25:7         support 30:19          testify 42:18,24          40:3,4
   strategies 37:25       supposed 39:2,3          46:17,19             times 11:6,19
   strategy 38:13         supreme 16:13          testimony 29:4         timing 4:22 27:19
   street 2:3             sure 17:6 22:20          42:13                   27:20 28:6 40:8
   strictly 57:25           33:11,14,15 37:1     texas 26:12,13,13      tinyhomeproperti...
   stronger 20:18           48:22                thank 59:18 60:15         10:22
     60:9                 surely 47:23 48:20       60:16                tinyhouseproperti...
   studied 11:23          surface 27:11          thanksgiving 60:17        10:22
   stuff 3:20,21 4:1      sword 57:23            thing 4:2 5:16         title 51:4
     6:8 22:10 27:12      systems 50:21            30:12 43:2           today 3:11 4:3 5:23
   subject 15:25 35:23              t            things 5:15 47:11         6:1 7:15 18:2 56:10
   submit 50:2 55:24                               51:17 59:12             60:14
                          tabs 6:17,20
   submitted 45:7                                think 4:12,16,17       told 46:24 56:3
                          tackle 6:4
   subpoena 19:8,9,24                              5:4 19:22,23 27:17   tolling 28:19 39:23
                          tactical 30:19
     21:11                                         27:21 31:22 33:16       54:17,18
                            37:18,25
                                                   35:20 37:8 40:15

                                    Veritext Legal Solutions
   800-726-7007                                                                 305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 78 of 79 Page ID
                                 #:1409

  [total - yaboa]                                                                    Page 75

   total 11:19,19         underlying 10:3           12:3,16,21 13:3      ways 12:5
   touch 27:11            understand 7:19           15:2,7,13,19 17:12   weakened 17:5
   touching 14:22           27:14 58:20             17:14,22 21:4,10     web 10:20
   track 11:11            understanding             22:24 23:14 24:13    websites 10:21
   transaction 15:8         32:1 41:10 51:19        26:20,21 29:5        weeks 18:21 58:24
     26:6 54:9              58:5                    34:17 42:6 45:10     weigh 56:13
   transactions 9:23      undisputed 9:13           45:12 46:12,16,19    weight 46:6
     9:25 15:12           undisputedly 15:3         46:24 48:14,16       weird 20:1
   transcript 50:8        unenforceable             52:15 53:12 55:20    went 4:1 12:12
     57:25 61:9             24:14,17              vysata's 8:11 10:7       32:24 40:18 47:12
   transfer 17:14         unfortunately 5:9         13:19 15:16 24:9       56:12
     50:13,15 55:3          54:4                    45:22                west 1:20 6:20 21:2
     56:19                uniform 19:11                     w              21:3 46:10,10
   transferred 54:24        21:15 30:15 46:13                            whatsoever 8:25
                                                  w 10:24 11:3
   transferring 56:13     uniformly 16:16                                white 1:24 61:6,22
                                                  wage 23:21
   translates 27:24       universe 20:5                                  wish 54:5
                                                  wages 23:22
   traveling 48:17        unlicensed 23:24                               withdraw 34:7
                                                  wagner 2:8
   trial 30:21 33:7         24:9,20 26:17,19                             withhold 11:4
                                                  wait 38:5 50:2
     42:19 58:24          unpaid 8:8                                     witness 20:7 45:25
                                                    51:16
   trials 48:7,23         unquote 23:21                                    46:15
                                                  waiting 38:2 57:18
   tried 4:1              untimely 13:12,17                              witnesses 11:18
                                                  waive 33:1
   true 31:8 47:8 61:9      18:6,7 54:13                                   12:15 19:5,22 20:5
                                                  walker 3:15
   try 35:17 40:24        use 3:20 37:21                                   20:22 41:22,23
                                                  walks 8:23
   trying 6:15 32:22        56:18,21                                       42:23 45:14,19
                                                  want 5:12 14:20
     33:10 34:22 35:1     usually 5:9                                      47:7,9,10
                                                    27:7 37:20 47:12
     35:22 41:1 51:22               v                                    woman 42:7
                                                    50:2 51:12,13 54:3
     57:6 59:3                                                           work 45:10 57:7
                          valid 13:15               54:16 57:20 60:11
   turns 45:18                                                             58:16
                          venue 40:16             wanted 38:5,9 40:7
   two 4:6 5:19 9:14                                                     working 7:20 12:8
                          versus 29:18 30:19        53:12
     15:4,11 17:19                                                         36:8
                            34:3 41:12            wanting 12:3,4
     18:21 27:15,15                                                      works 53:19
                          victim 42:10            wants 42:3 46:16
     38:7,8 44:24 48:7                                                   written 16:1 36:2
                          view 41:18 42:23          51:11
     48:23,24,24 49:9                                                    wrong 40:15
                            43:17 44:14           warrants 35:8
     49:17 50:20 58:5,9                                                            x
                          viewed 39:4             washington 2:4
     58:12,24
                          void 24:3,14,16         way 4:12 7:22 9:22     x 1:11
   typically 13:18
                          vs 1:8                    13:17,19 14:20       xxxx 1:4
             u            vysata 1:9 3:6,16         33:20 35:4 36:24               y
   u.s. 6:19 12:17          8:7,9 9:10,12,22        38:20 39:3,4 42:23
                                                                         yaboa 10:7,8 41:25
   ultimately 7:20          10:1,9,12,13,14,15      43:15 46:14,20
                                                                           46:14,17,18
   unclear 44:3             10:18,20,23 11:5        51:22
                            11:15,16,18,20,23
                                     Veritext Legal Solutions
   800-726-7007                                                                  305-376-8800
Case 2:18-cv-06157-JAK-RAO Document 58-1 Filed 01/24/19 Page 79 of 79 Page ID
                                 #:1410

  [yaboa's - zack]                                                         Page 76

   yaboa's 46:23
   yeah 5:4 19:12,21
     19:25 22:13 25:7
     34:19 35:8 57:18
     59:15,24
   year 10:8,15
   years 11:6,17 15:4
     22:8
   york 11:9
             z
   zack 3:12




                                 Veritext Legal Solutions
   800-726-7007                                                       305-376-8800
